Exhibit 10.8

PPM Loan No. 10-03801

LOAN AGREEMENT

by and between

JACKSON NATIONAL LIFE INSURANCE COMPANY, as Lender

and

Wells Core REIT-Royal Ridge V, LLC, as Borrower

Date: As of October   7  , 2010

Project:

ROYAL RIDGE V

CITY OF IRVING

DALLAS COUNTY, DALLAS, TEXAS



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

This Agreement is made as of the date set forth on the preceding cover page by
and between the Borrower and Lender described on such page.

RECITALS

A.      Borrower owns the Land as shown on Exhibit A hereto and the Improvements
(both hereafter defined).

B.      Pursuant to the Application/Commitment (hereafter defined), Borrower has
applied to Lender for the Loan (hereafter defined), and Lender has agreed to
make the Loan on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

1.      DEFINED TERMS.  The following terms, together with the terms and
provisions set forth on Exhibit B hereto, as used herein shall have the
following meanings:

Affiliated Party:  (i) if Borrower or any Affiliated Party is a general or
limited partnership, the general partners thereof and any person or entity
directly or indirectly controlling any general partner thereof; (ii) if Borrower
or any Affiliated Party is a joint venture, its joint venture partners and any
person or entity directly or indirectly controlling any joint venture partner
thereof; (iii) if Borrower is a corporation or limited liability company, any
person or entity directly or indirectly controlling Borrower; and
(iv) Indemnitor.

Agreement:  This Loan Agreement, as originally executed or as may be hereafter
supplemented or amended from time to time in writing.

Application/Commitment:  The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.

Appraisal:  An appraisal prepared by a member of a national appraisal
organization that has adopted the Uniform Standards of Professional Appraisal
Practice (USPAP) established by the Appraisal Standards Board of the Appraisal
Foundation. The appraiser shall use assumptions and limiting conditions
established by Lender, and the appraisal shall be in conformity with Lender’s
appraisal guidelines and the requirements of the Application/Commitment.

Borrower:  The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.

Building Laws:  All federal, state and local laws, statutes, regulations, codes,
ordinances, orders, rules and requirements applicable to the development,
construction, use, operation, management and maintenance of the Project,
including without limitation, all access, building, zoning, planning,
subdivision, fire, traffic, safety, health, labor, discrimination, Hazardous
Materials Laws, shoreline, flood plain laws, regulations and ordinances,
including, without limitation, all applicable requirements of the Fair Housing
Act of 1988, as amended, the Americans with Disabilities Act of 1990, as
amended, and all



--------------------------------------------------------------------------------

orders or decrees of any court adopted or enacted with respect thereto
applicable to the Project, as any of the same may from time to time be amended,
modified or supplemented.

Cash Collateral Account:  The meaning set forth in Section 8.3 of this
Agreement.

Consenting Party:  Each person required to execute a consent to any assignment
of Service Agreements or Permits.

Default:  Any event which, if it were to continue uncured, would, with notice or
lapse of time or both, constitute an Event of Default (as such term is defined
in Section 7.1 of this Agreement).

Default Rate:  The default interest rate specified in the Note.

Environmental Indemnity Agreement:  The Environmental Indemnity Agreement
described in Section 2.2 of this Agreement, executed by Borrower and Indemnitor,
as originally executed or as may be hereafter supplemented or amended from time
to time in writing.

Environmental Report:  The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.

Escrow Account:  The meaning set forth in Section 3.1(a) of this Agreement.

Executive Order and Patriot Act:  Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and Public Law
107-56, known as the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “Patriot
Act”).

ERISA:  Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

Event of Default:  The meaning set forth in Section 7.1 of this Agreement.

Foreclosure Conveyance:  Any conveyance of the Project by foreclosure of the
Security Instrument, exercise of a power of sale under the Security Instrument
or conveyance in lieu of foreclosure.

Governmental Approvals:  All consents, licenses and permits and all other
authorizations or approvals relating to the use and operation of the Project.

Governmental Authority:  Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

Hazardous Materials:  (i) Any substance, material, waste, solid, liquid, gas,
odor or form of energy, from whatever source, that is subject to or regulated by
any current or future Hazardous Materials Law; (ii) those substances included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” “pollutant,” “contaminant” or “solid waste” in any Hazardous
Materials Law; (iii) mold, fungi or other similar substance, and (iv) more
specifically, but not by way of limitation, (a) any substance now or in the
future designated pursuant to Section 311(b)(2)(A) of the Clean Water

 

2



--------------------------------------------------------------------------------

Act, as amended, 33 U.S.C. 1321(b)(2)(A); (b) any toxic pollutant listed under
Section 307(a) of the Clean Water Act, 33 U.S.C. 1317; (c) any “hazardous
substance” or “pollutant or contaminant” as defined in Sections 101(14) and
101(33) of the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. 9601(14) & 9601(33); (d) any element, compound, mixture, solution
or substance designated pursuant to Section 102 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9602;
(e) petroleum, including crude oil or any fraction thereof; (f) any hazardous
waste having the characteristics identified under or listed pursuant to the
Solid Waste Disposal Act, as amended, 42 U.S.C. 6921 et seq.; (g) any material
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (h) any hazardous
air pollutant listed under Section 112 of the Clean Air Act, 42 U.S.C. 7412;
(i) and any imminently hazardous chemical substance or mixture for which the
Administrator of the Environmental Protection Agency has taken action pursuant
to Section 7 of the Toxic Substances Control Act, 15 U.S.C. 2606; (j) any
substance, the presence of which causes or threatens to cause a nuisance on the
Project or a nuisance or trespass to real estate in the vicinity of the Project;
(k) polychlorinated biphenyls; (l) underground storage tanks; (m) asbestos and
asbestos containing materials (whether friable or non friable); (n) atmospheric
radon at indoor concentrations exceeding 4 picoCuries per cubic liter; and
(o) urea formaldehyde and related substances. Notwithstanding the foregoing, the
term “Hazardous Materials” does not include (A) a substance used in the cleaning
and maintenance of the Project, if the quantity and manner of its use are
customary, prudent, and do not violate applicable Laws, or (B) automotive motor
oil in immaterial quantities, if leaked from vehicles in the ordinary course of
the operation of the Project and cleaned up in accordance with reasonable
property management procedures and in a manner that violates no applicable Laws.

Hazardous Materials Claims:  Any and all investigation, enforcement, cleanup,
removal, assessment, remedial or other governmental or regulatory action,
agreement or order threatened, instituted or completed pursuant to any Hazardous
Materials Law, together with any and all claims made or threatened by any
governmental entity or other third party against Borrower, Lender or the
Project, for indemnification, damage, contribution, cost recovery, compensation,
loss or injury resulting from any actual, proposed or threatened use, storage,
holding, existence, release (including any spilling, leaking, pumping, pouring,
emitting, emptying, dumping, disposing into the environment and the continuing
migration into or through soil, surface water, or groundwater), emission,
discharge, generation, processing, abatement, removal, disposition, handling or
transportation to or from the Project of any Hazardous Materials, including,
without limitation, the movement or migration of any Hazardous Material from
surrounding property or groundwater in, into or onto the Project and any
residual Hazardous Material contamination on or under the Project.

Hazardous Materials Laws: Any federal, state or local statute, regulation, rule,
code, ordinance, common law or requirement of any governmental or quasi
governmental authority regulating, relating to, or imposing obligations,
liability, or standards of conduct concerning pollution, natural resources,
wetlands, protection of human health, protection of the environment, industrial
hygiene, Hazardous Materials (as defined herein), the manufacture, production,
processing, distribution, use, treatment, storage, discharge, disposal,
transport or handling of Hazardous Materials or the environmental conditions on,
under or about the Project. The term “Hazardous Materials Laws” shall include,
without limitation, any common law of nuisance or trespass, any law or
regulation relating to emissions, discharges, releases or threatened releases of
Hazardous Materials into the environment (including without limitation, ambient
air, indoor air, surface water, groundwater, land surface or subsurface strata).

Improvements:  The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.

 

3



--------------------------------------------------------------------------------

 

Include or including:  Including but not limited to.

Indemnification Agreement:  The Indemnification Agreement described in
Section 2.2 of this Agreement, executed by Indemnitor, as originally executed or
as may be hereafter supplemented or amended from time to time in writing.

Indemnified Parties:  The meaning set forth in Section 3.19 of this Agreement.

Indemnitor:  The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.

Internal Revenue Code:  The Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder from time to time.

Land:  The land legally described in Exhibit A hereto.

Laws:  Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction, as any of the same may
from time to time be amended, modified or supplemented.

Lender:  Jackson National Life Insurance Company, an affiliate of PPM Finance,
Inc., and PPM Finance, Inc., on behalf of and acting as the investment advisor
and authorized representative for the Lender.

Lessee:  JPMorgan Chase Bank, National Association, or any successor approved by
Lender as provided herein.

LLC:  The meaning set forth in Section 3.20(c) of this Agreement.

Loan:  The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.

Loan Documents:  This Agreement, the Environmental Indemnity, the
Indemnification Agreement, the Security Instrument, the Note, the other
documents and instruments listed in Section 2.2 of this Agreement, and all other
documents and instruments given to Lender from time to time in connection with
or to secure the Loan, as originally executed or as any of the same may be
hereafter supplemented or amended from time to time, in writing.

Loan Fees:  The meaning set forth in Section 3.24 of this Agreement.

Loan Maturity:  Maturity Date (as defined in the Note).

Loan Opening Date:  The date of the disbursement of the Loan.

Mortgage Correspondent:  As of the Loan Opening Date, the Mortgage Correspondent
is the group that will service the Loan for Lender post-closing and has the
meaning set forth on Exhibit B attached hereto and incorporated herein by
reference.

Note:  The mortgage note described in Section 2.2 of this Agreement, as
originally executed or as may be hereafter supplemented or amended from time to
time in writing.

 

4



--------------------------------------------------------------------------------

 

Option Agreement:   That certain agreement dated June       , 2005 by and
between Carr Texas OP, L.P. and Washington Mutual Bank.

Permits:   All building permits, governmental permits, licenses, variances,
conditional or special use permits, and other authorizations now or hereafter
issued in connection with the construction, development ownership, operation or
use of the Project, to the fullest extent that the same or any interest therein
may be legally assigned by Borrower, together with any use permits or licenses
issued to any tenant or other user of the Project (to the extent that Borrower
has an interest in such permit or license).

Permitted Exceptions:   (i) The lien of taxes and assessments not yet due and
payable and (ii) those matters of public record listed as special exceptions in
the Lender’s title insurance policy insuring the priority of the Security
Instrument.

PPM Finance, Inc.:   The investment advisor and authorized representative and
affiliate of Lender.

Proceedings:   The meaning set forth in Section 9.14 of this Agreement.

Project:   The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.

Purchase and Sale Agreement:   That certain contract for the purchase and sale
of the Project between Seller, as seller and Wells Core Office Income Operating
Partnership, L.P., as buyer, dated August 5, 2010, as amended.

Qualified Property Manager:   Either (i) a financially sound, professional
property management company, experienced in managing properties similar in type
and quality to the Project, and which is one of the top three institutional
property management companies in the real estate market where the Project is
located, based on the square footage of space under its management or
(ii) another property management company approved in writing by the Lender.

Real Property:   That portion of the Project constituting real property.

Reciprocal Easement Agreement:   The meaning set forth on Exhibit B attached
hereto and incorporated herein by reference.

Recourse Events:   The meaning set forth in Section 9.18 of this Agreement.

Remedial Work:   The meaning set forth in Section 3.28(c) of this Agreement.

Rent Roll:   The meaning set forth in Section 4.5 of this Agreement.

Seller:   BREOF BNK3A ROYAL RIDGE L.P., a Delaware limited partnership.

Security Instrument:   The Deed of Trust, Mortgage, Security Deed, Deed To
Secure Debt or similar instrument described in Section 2.2 of this Agreement, as
originally executed or as may be hereafter supplemented or amended from time to
time in writing.

Service Agreements:   (i) all agreements heretofore or hereafter entered into
relating to the construction, ownership, operation or use of the Project;
(ii) any and all present and future amendments, modifications, supplements, and
addenda to any of the items described in clause (i), above; and (iii) any

 

5



--------------------------------------------------------------------------------

and all guarantees, warranties and other undertakings (including payment and
performance bonds) heretofore or hereafter entered into or delivered with
respect to any of the items described in clause (i), above.

Single-Member LLC:    The meaning set forth in Section 3.20(c) of this
Agreement.

Special Member:    The meaning set forth in Section 3.20(c) of this Agreement.

Title Insurer:    The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.

Defined terms may be used in the singular or the plural. When used in the
singular preceded by “a,” “an,” or “any,” such term shall be taken to indicate
one or more members of the relevant class. When used in the plural, such term
shall be taken to indicate all members of the relevant class.

 

2.

  TERMS OF LOAN AND DOCUMENTS.

2.1      Agreement to Borrow and Lend.    Subject to all of the terms,
provisions and conditions set forth in this Agreement, Lender agrees to make and
Borrower agrees to accept the Loan. Borrower agrees to pay all indebtedness
evidenced and secured by the Loan Documents in accordance with the terms
thereof.

2.2     Loan Documents.    In consideration of Lender’s entry into this
Agreement and Lender’s agreement to make the Loan, Borrower agrees that it will,
in sufficient time for review by Lender and its counsel prior to the Loan
Opening Date, execute and deliver or cause to be executed and delivered to
Lender the following documents and instruments in form and substance acceptable
to Lender:

(a)     A floating rate promissory note (the “Note”) as described on Exhibit B
attached hereto and incorporated herein for all purposes;

(b)     A first lien deed of trust, security agreement and financing statement
(the “Security Instrument”) on Borrower’s fee simple estate in the Project
securing the Note, subject only to the Permitted Exceptions;

(c)     An assignment to Lender of all rents, income, issues and profits of, and
all leases, licenses, concessions and other similar agreements relating to or
connected with the Project which shall be a present first priority absolute
assignment of all present and future leases of all or any part of the Project,
all guarantees thereof and all rents and other sums payable thereunder;

(d)     A security agreement granting Lender a security interest in all personal
property, tangible and intangible, owned or hereafter acquired by Borrower and
relating to operation or maintenance of the Project, including bank accounts,
accounts receivable, all escrow, impound or reserve accounts required in the
Loan Documents, and other intangible property, which agreement may be combined
with the Security Instrument;

(e)     Uniform Commercial Code financing statements, in duplicate, naming
Borrower as debtor and Lender as secured party with respect to all of the
personal property;

 

6



--------------------------------------------------------------------------------

 

(f)     An indemnity agreement with respect to certain matters including
environmental covenants (the “Environmental Indemnity”);

(g)    An indemnity agreement with respect to certain matters excluded from the
non-recourse provisions of the Loan Documents, executed by Indemnitor (the
“Indemnification Agreement”);

(h)     If a portion of the Loan proceeds shall be utilized by Borrower to
purchase the Project, a final settlement statement executed by the seller at the
Loan Opening Date; and

(i)      Such other papers and documents as may be required by the
Application/Commitment or this Agreement or as Lender may reasonably require.

2.3     Terms of the Loan.    The Loan will bear interest for the period and at
the rate or rates set forth in the Note, and be payable in accordance with the
terms of the Note. The outstanding principal balance, all accrued and unpaid
interest and all other sums due and payable under the Note or other Loan
Documents, if not sooner paid, shall be paid in full at Loan Maturity.

2.4     Prepayments.    Borrower shall have no right to make prepayments of the
Loan in whole except in accordance with the terms of the Note.

2.5     Conditions to Disbursement.    Borrower agrees to perform and satisfy
all conditions precedent to the disbursement of the Loan set forth in the
Application/Commitment, including those set forth in Sections 2.4 (Third Party
Reports) and 3 (The Closing) thereof.

2.6     Sources and Uses.    Borrower shall use the proceeds of the Loan solely
for the purposes agreed to in writing by and between Lender and Borrower, and in
all events, the description of such proceeds shall be accurately set forth in
the settlement statement executed by Borrower at the Loan Opening Date. The
sources and uses statement must be in substantial accordance with the sources
and uses statement attached to the Application/Commitment and updated prior to
closing.

 

3.

BORROWER’S COVENANTS.    Borrower further covenants and agrees with Lender as
follows:

3.1     Escrow Deposits.

(a)     Borrower shall deposit monthly with Lender or its Mortgage Correspondent
a sum equal to one-twelfth (1/12th) of the amount estimated by Lender or its
Mortgage Correspondent to be required to pay, at least thirty (30) days prior to
their respective due dates, annual property taxes, assessments, ground rent and
insurance premiums for the Project (the “Escrow Account”). Lender shall not pay
interest on or segregate the Escrow Account unless required to do so under
applicable Laws. If Lender is required to segregate the Escrow Account, Borrower
shall (1) execute such documents as Lender, in its sole discretion, deems
necessary to perfect its security interest in the Escrow Account and (2) pay the
costs of setting-up and maintaining the Escrow Account. At closing, Lender will
determine the amount of the initial deposit that must be made by the Borrower to
the Escrow Account at closing; and

(b)     The Escrow Account is hereby pledged as additional security for the Loan
and shall be held to be irrevocably applied for the purposes for which made
hereunder and shall not be subject to the direction or control of Borrower;
provided, however, that neither Lender, Mortgage Correspondent nor any
depository holding such funds shall be liable for any failure to apply to the
payment of taxes, assessments, ground rent or insurance premiums any amount so
deposited unless: (i) Borrower shall have

 

7



--------------------------------------------------------------------------------

requested Lender, Mortgage Correspondent or said depository in writing to make
application of such funds to the payment of the particular taxes, assessments,
ground rent or insurance premiums as the case may be, accompanied by the bills
therefor, (ii) there shall exist no Default or Event of Default hereunder or
under any of the Loan Documents, (iii) there are sufficient funds in the Escrow
Account to pay the particular taxes, assessments, ground rent or insurance
premiums, and (iv) following payment of such taxes, assessments, ground rent or
insurance premiums, the Escrow Account will be “in balance” in the reasonable
opinion of Lender.

3.2     Payment of Taxes.  Borrower shall pay all real estate taxes, assessments
and charges of every kind upon the Project before the same become delinquent in
accordance with the provisions of Section 3.1 above and, upon request of Lender,
Borrower shall furnish Lender evidence of such payment; provided, however, that
Borrower shall have the right to pay any such tax, assessment or charge under
protest or to otherwise contest any such tax, assessment or charge but only if
(i) such contest has the effect of preventing the collection of such tax,
assessment or charge so contested and also preventing the sale or forfeiture of
the Project or any part thereof or any interest therein, (ii) Borrower has
notified Lender in writing in advance of its intent to contest such tax,
assessment or charge, and (iii) Borrower has deposited security in form and
amount satisfactory to Lender, in its sole judgment, and increases the amount of
such security so deposited promptly after Lender’s request therefor. If Borrower
shall fail to commence such contest or, having commenced such contest, and
having deposited such security required by Lender for its full amount, shall
thereafter fail to prosecute such contest in good faith or with due diligence,
or, upon adverse conclusion of any such contest, shall fail to pay the tax,
assessment or charge so contested, Lender may at its election (but shall not be
required to), pay and discharge any such tax, assessment or charge, and any
interest or penalty thereon, and any amounts so expended by Lender shall be
deemed to constitute disbursements of the Loan proceeds hereunder (even if the
total amount of disbursements would exceed the face amount of the Note), and
shall bear interest from the date expended at the Default Rate and be payable
with such interest upon demand. Lender in making any payment hereby authorized
relating to any tax, assessment or charge, may do so according to any bill,
statement or estimate procured from the appropriate public office without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, charge, sale, forfeiture, tax lien or title or
claim thereof.

3.3     Maintenance of Insurance.

(a)     Insurance Coverage Requirements:  Borrower shall maintain insurance
coverage as contained in the Application/Commitment and as attached hereto and
made a part hereof as Exhibit E. Borrower shall also provide insurance
acceptable to Lender to insure the risk that the Lessee can terminate its Lease
in the event that (i) the Project cannot be restored in accordance with the
Lease within six (6) months after a casualty or (ii) a casualty results in
damage of more than 25% of the Project as set forth in the Lease.

(b)     No Other Insurance.  Borrower shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained hereunder unless Lender is included thereon under a standard,
non-contributory Lender clause acceptable to Lender. Borrower shall immediately
notify Lender whenever any such separate insurance is taken out and shall
promptly deliver to Lender the original policy or policies of such insurance.

(c)     Lender’s Right to Obtain Insurance: Notwithstanding this Section 3.3,
upon an Event of Default under this Agreement or a Default under any of the
other Loan Documents, Lender or Mortgage Correspondent shall have the right (but
not the obligation) to place and maintain insurance required to be

 

8



--------------------------------------------------------------------------------

placed and maintained by Borrower hereunder, and use funds on deposit in the
Escrow Account for the payment of insurance to pay for same. Any additional
amounts expended therefor shall constitute additional disbursements of Loan
proceeds (even if the total amount of disbursements would exceed the face amount
of the Note), and shall bear interest from the date expended at the Default Rate
and be payable together with such interest upon demand.

3.4     Mechanics’ Liens and Contest Thereof.    Borrower will not suffer or
permit any mechanics’ lien claims to be filed or otherwise asserted against the
Project and will discharge the same within thirty (30) days; provided, however,
that Borrower shall have the right to contest in good faith and with due
diligence the validity of any such lien or claim upon furnishing to the Title
Insurer such security or indemnity as it may require to induce the Title Insurer
to insure against all such claims, liens or proceedings; and provided further
that Lender will not be required to make any further disbursements of the Loan
proceeds unless (a) any mechanics’ lien claims shown by any title insurance
commitments or interim binders or certifications have been released or insured
against by the Title Insurer, or (b) Borrower shall have provided Lender with
such other security with respect to such claim as may be acceptable to Lender,
in its sole discretion.

3.5     Settlement of Mechanics’ Lien Claims. If Borrower shall fail, within
thirty (30) days, to discharge any mechanics’ lien claim filed or otherwise
asserted or to contest any such claims and give security or indemnity in the
manner provided in Section 3.4 hereof, or, having commenced to contest the same,
and having given such security or indemnity, shall thereafter fail to prosecute
such contest in good faith or with due diligence, or fail to maintain such
indemnity or security so required by the Title Insurer for its full amount, or,
upon adverse conclusion of any such contest, shall fail to cause any judgment or
decree to be satisfied and lien to be promptly released, then, and in any such
event, Lender may, at its election (but shall not be required to): (i) procure
the release and discharge of any such claim and any judgment or decree thereon,
without inquiring into or investigating the amount, validity or enforceability
of such lien or claim, and (ii) effect any settlement or compromise of the same,
or may furnish such security or indemnity to the Title Insurer, and any amounts
expended by Lender in doing so, including premiums paid or security furnished in
connection with the issuance of any surety company bonds, shall be deemed to
constitute disbursements of the Loan proceeds hereunder (even if the total
amount of disbursements would exceed the face amount of the Note), and shall
bear interest from the date expended at the Default Rate and be payable together
with such interest upon demand.

3.6     Maintenance, Repair and Restoration of Improvements. Borrower shall
promptly repair, restore or rebuild, or cause same to be repaired, restored or
rebuilt, any Improvements which may become damaged or be destroyed; Borrower
shall keep, or cause to be kept, the Improvements in good condition and repair,
without waste.

3.7     Leases and Lease Reports.  Borrower shall not enter into, modify, amend,
waive any material provision of, terminate or cancel any lease(s) of space in
the Project without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned or delayed. Borrower shall submit each and
every proposed lease and lease modification to Lender and Mortgage Correspondent
for their prior written consent. If Lender shall fail to respond to Borrower’s
request for consent to a proposed lease or lease modification within five
(5) business days after receipt of such request, Borrower shall send a second
request for consent to Lender and Lender’s failure to respond to such second
request within three (3) business days after receipt thereof shall be deemed
Lender’s consent of the proposed lease or lease modification. All new lessees
shall be required, at Lender’s election, to execute estoppel certificates and
subordination, non-disturbance and attornment agreements in form and

 

9



--------------------------------------------------------------------------------

substance satisfactory to Lender. Any new lease, modification, amendment, waiver
of any material provision, termination or cancellation of any lease of space in
the Project without the prior written consent of Lender, as provided herein,
shall be deemed by Lender, in its sole discretion, as an Event of Default.

3.8     Compliance With Laws. Borrower shall promptly comply with all applicable
Laws of any Governmental Authority having jurisdiction over Borrower or the
Project, and shall take all actions necessary to bring the Project into
compliance with all applicable Laws, including without limitation all Building
Laws (whether now existing or hereafter enacted). Borrower shall immediately
notify Lender if Borrower receives any actual notice, action or lien notice or
otherwise becomes aware that the Project violates or is alleged to violate any
Building Law, and of a condition or situation on the Project which will
constitute violation of a Building Law (whether now existing or hereafter
enacted). The notice to Lender shall describe with particularity the Building
Law violation and the Borrower’s plan to promptly correct the violation. At its
own cost, Borrower will take all actions necessary to bring the Project into
compliance with all applicable Laws (whether now existing or hereafter enacted).

3.9     Alterations/New Improvements. Without the prior written consent of
Lender, Borrower shall not (1) make any material alterations to the Project
(other than completion of tenant work required in accordance with leases entered
into in accordance with the terms of this Agreement) or (2) construct any new
Improvements of any kind on the Land.

If a request is made by Borrower and consented to by Lender, which consent shall
not be unreasonably withheld or delayed, Lender’s consent shall be conditioned
upon receipt and approval of information, documentation and assurances, standard
in the lending industry, when new construction is contemplated. Such
information, documentation and assurances shall include, but not by way of
limitation, lien waivers, invoices and proof of payment, survey revisions, date
down title endorsements and evidence of property and liability insurance
coverage. Such consent is also conditioned upon Borrower’s payment of any and
all Lender’s attorney fees in connection with such information, documentation
and assurances as a result of the alteration or new improvements to the Project.

3.10     Personal Property.  (i) All of Borrower’s personal property, fixtures,
furnishings, furniture, attachments and equipment located on or used in
connection with the Project, shall always be located at the Project and shall
also be kept free and clear of all chattel mortgages, conditional vendor’s liens
and all other liens, encumbrances and security interests of any kind whatever,
(ii) Borrower will be the absolute owner of said personal property, fixtures,
furnishings, furniture, attachments and equipment, and (iii) Borrower shall,
from time to time, furnish Lender with evidence of such ownership satisfactory
to Lender, including searches of applicable public records.

3.11    Prohibition against Cash Distributions and Application of Cash
Flow.  Borrower shall first apply all cash flow from the Project to pay Project
expenses, including amounts due to Lender pursuant to the Loan Documents. Except
as may be required in order for Indemnitor to maintain its status as a real
estate investment trust, no cash flow from the Project shall be distributed to
any partners, principals, members or shareholders of Borrower or applied to the
payment of any obligations, debts or expenses not related to the Project if an
Event of Default has occurred or if there is a reasonable likelihood that such
money will be necessary for capital expenditures that are required to prevent a
material decrease in the value of the Project, the operation of the Project or
the payment of principal and interest due in connection with the Loan within
ninety (90) days following any contemplated cash flow distribution.

 

10



--------------------------------------------------------------------------------

 

3.12     Inspection by Lender.  Subject to the rights of Lessee, Borrower will
cooperate (and will cause the property manager to cooperate) with Lender in
arranging for inspections of the Project from time to time by Lender and its
agents and representatives upon reasonable advance notice, except in emergency.

3.13     Furnishing Information.  Borrower shall deliver or cause to be
delivered to Lender and Mortgage Correspondent 1) annual financial statements
for Borrower (and for the Project if it is not the only asset owned by
Borrower); 2) annual financial statements for Indemnitor; and 3) annual tenant
sales for any tenant where tenant sales are required under the terms of the
lease or any amendment or modification thereto, in each of the foregoing cases
as soon as available and in all events no later than (i) ninety (90) days after
the close of each fiscal year of Borrower and (ii) one hundred and twenty
(120) days after the closing of each fiscal year of Indemnitor (as applicable).
Annual financial statements of Borrower and the Project shall include a current
rent roll for the Project to be submitted within ninety (90) days after the end
of Borrower’s fiscal year. Lender shall have the right to require that the
Borrower provide quarterly financial statements and rent rolls (including aged
delinquency reports) at any time during the Loan term.

Notwithstanding the foregoing requirement at Section 3.13(3), if Borrower or
Indemnitor have any ownership interest in (whether direct or indirect) or are
under common control or related entities with any tenant, then and in that case,
regardless of the requirements under the lease, or any amendment or modification
thereto, Borrower shall deliver or cause to be delivered annual tenant financial
statements and tenant sales, if applicable, as required above.

On the occurrence of an Event of Default, Borrower and Indemnitor shall promptly
provide Lender and Mortgage Correspondent with such additional financial reports
and such additional financial information as Lender may require. If an Event of
Default has occurred, or Lender reasonably believes that previously provided
financial statements are inaccurate, the annual statements shall be audited by
certified public accountants acceptable to Lender and prepared in accordance
with generally accepted accounting principles. Borrower shall also furnish a
current operating statement for the Project (including a rent roll if there are
any leases of the Project or any part thereof), at the time it delivers its
financial statements. Additionally, Borrower and Indemnitor will:

(a)     promptly supply Lender and Mortgage Correspondent with such information
concerning Borrower’s and Indemnitor’s respective affairs relating to the
Project as Lender may hereafter request from time to time;

(b)     at any time during regular business hours and upon reasonable advance
notice permit Lender, Mortgage Correspondent or any of its agents or
representatives to have access to and examine all of its books and records
regarding the development and operation of the Project;

(c)     permit Lender and Mortgage Correspondent to copy and make abstracts from
any and all of such books and records;

(d)     promptly notify Lender and Mortgage Correspondent if Borrower receives
any actual notice, action or lien notice or otherwise becomes aware that the
Project violates or is alleged to violate any Building Law, or of a condition or
situation on the Project which will constitute violation of a Building Law
(whether now existing or hereafter enacted). The notice to Lender shall describe
with particularity the Building Law violation and the Borrower’s plan to
promptly correct the violation; and

 

11



--------------------------------------------------------------------------------

 

(e)       such other information concerning Borrower and Indemnitor as is
reasonably requested from time to time by Lender.

3.14     Documents of Further Assurance.  Borrower shall, from time to time,
upon Lender’s request, execute, deliver, record and furnish such documents as
Lender may reasonably deem necessary or desirable to: (i) perfect and maintain
perfected as valid liens upon the Project, the liens granted by Borrower to
Lender under the Security Instrument and the collateral assignments and other
security interests under the other Loan Documents as contemplated by this
Agreement, (ii) correct any errors of a typographical nature or inconsistencies
which may be contained in any of the Loan Documents, and (iii) consummate fully
the transaction contemplated under this Agreement.

3.15     Furnishing Reports.  Borrower shall provide Lender and Mortgage
Correspondent promptly after receipt with copies of all inspections, reports,
test results and other information received by Borrower from time to time from
its employees, agents, representatives, architects and engineers, which contain
material information concerning the Project.

3.16     Operation of Project and Zoning.  As long as any portion of the Loan
remains outstanding, the Project shall be operated in a first-class manner as
described on Exhibit B attached hereto. Borrower shall fully and faithfully
perform all of its covenants, agreements and obligations under each of the
leases of space in the Project. Borrower shall not initiate or acquiesce in a
zoning variation or reclassification without Lender’s consent.

3.17     Management Agents’ and Brokers’ Contracts.  Borrower shall not enter
into, modify, amend, waive any material provision of, terminate or cancel any
management agreement for the Project without the prior written approval of
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed. If, in the ordinary course of business, Borrower shall enter into,
modify, amend, waive any provision of, terminate or cancel any contracts or
agreements (other than property management agreements) with leasing agents or
brokers, Borrower shall notify Lender within ten (10) days after such action.

3.18     Furnishing Notices.  Borrower shall deliver to Lender and Mortgage
Correspondent copies of all material notices received or given by Borrower (or
its agents or representatives) in connection with the Project.

3.19     Indemnification.  Borrower shall indemnify, defend and hold Lender,
Mortgage Correspondent and their respective directors, officers, members,
shareholders, employees, agents contractors, licensees, invitees, successors and
assigns (collectively, “Indemnified Parties”) harmless from and against all
claims, injury, damage, loss, costs (including reasonable attorney fees and
costs) and liability of any and every kind incurred by Indemnified Parties by
reason of: (i) the operation or maintenance of the project or any construction
at the project; (ii) the payment of any brokerage commissions or fees of any
kind with respect to the Application/Commitment or the Loan, and for any
reasonable legal fees or expenses incurred by Lender in connection with any
claims for such commissions or fees; (iii) any other action or inaction by, or
matter which is the responsibility of, Borrower; (iv) the breach of any
representation or warranty or failure to fulfill any of Borrower’s obligations
under this Agreement or any other Loan Document; (v) any default that occurs,
including an Event of Default; and (vi) the death or incapacity of any
Indemnitor or any other individual(s) having direct or indirect management or
control over the Project and/or Borrower. The foregoing indemnity shall include
the cost of all alterations, repairs and replacements to the Project (including
without limitation architectural,

 

12



--------------------------------------------------------------------------------

engineering, legal and accounting costs), all fines, fees and penalties, and all
legal and other expenses (including reasonable attorney fees), incurred in
connection with the Project being in violation of Building Laws and for the cost
of collection of the sums due under this indemnity, whether or not Borrower is
in possession of the Project. If Lender shall become the owner of or acquire an
interest in or rights to the Project by a Foreclosure Conveyance, the foregoing
indemnification obligation shall survive such Foreclosure Conveyance but only as
to matters which arose prior to the Foreclosure Conveyance. Notwithstanding
anything in this Agreement to the contrary, the indemnity provided under this
Section 3.19 will not apply to any liability, loss, cost, expense or damage
(including reasonable attorney fees) to the extent that they solely result from
the gross negligence, willful misconduct or bad faith of Lender or first occur
due to matters arising after any Foreclosure Conveyance.

3.20     Organizational Documents.

(a)       Without the prior written consent of Lender and except as permitted
under Section 6.3, Borrower shall not permit or suffer any of the following (as
applicable): (i) if Borrower is a partnership or joint venture, it shall not
permit nor suffer any amendment or modification of its partnership or joint
venture agreement, and shall not permit or suffer the admission of any new
partner or venturer; (ii) if Borrower is a corporation, it shall not permit nor
suffer any amendment or modification of its articles of incorporation or
by-laws, and shall not permit or suffer the admission of any new shareholder;
(iii) if Borrower is a limited liability company, it shall not permit nor suffer
any amendment or modification of its member control agreement or operating
agreement, and shall not permit or suffer the admission of any new member; and
(iv) if Borrower is a trust, it shall not permit nor suffer any amendment or
modification of its trust agreement, and shall not permit or suffer the
admission of any new trustee or beneficiary.

(b)       Borrower will continuously maintain its existence and its rights to do
business in the state where the Project is located together with its franchises
and trade names.

(c)       If Borrower, or any of its general partners is a limited liability
company with only one member (a “Single-Member LLC”), then such Single-Member
LLC must be duly organized and in good standing under the laws of the state of
Delaware (or another jurisdiction satisfactory to Lender in its sole
discretion), and shall maintain in effect an operating agreement or other
operative entity document that provides for the continued existence of Borrower
(or such general partner) in the event of the death, dissolution, resignation,
bankruptcy or other legal incapacity of its single member (so that the
Single-Member LLC will continue to exist notwithstanding such event).

3.21     Publicity.  During the term of the Loan, Lender and Mortgage
Correspondent may issue or publish releases or announcements stating that the
financing for the Project is being provided by Lender to Borrower, and Borrower
hereby consents thereto, provided Borrower has first been given the opportunity
to review and has approved the substance of such publication. Borrower has the
right to disclose the making of the Loan and its terms to the extent required to
be disclosed in any public filings or as otherwise required by law or determined
to be prudent by its accountants.

3.22     Lender’s Attorney Fees and Expenses.  If at any time hereafter prior to
repayment of the Loan in full, Lender employs counsel for advice or other
representation (whether or not any suit has been or shall be filed and whether
or not other legal proceedings have been or shall be instituted and, if such
suit is filed or legal proceedings instituted, through all administrative,
trial, and appellate levels) with respect to the Loan, the Project or any part
thereof, this Agreement or any of the Loan Documents (expressly excluding,
however, legal fees incurred by Lender in any general audit of Lender’s loan

 

13



--------------------------------------------------------------------------------

portfolio, but expressly including [without limitation] any proposed or actual
restructuring of the Loan, or to protect, collect, lease, sell, take possession
of, or liquidate any of the Project, or to attempt to enforce any security
interest or lien on any of the Project, or to enforce any rights of Lender or
any of Borrower’s obligations hereunder or those of any other person, firm or
corporation which may be obligated to Lender by virtue of this Agreement or any
other agreement, instrument or document heretofore or hereafter delivered to
Lender by or for the benefit of Borrower, or to analyze and respond to any
request for consent or approval made by Borrower), then, in any such event, all
of the reasonable attorney fees and expenses arising from such services, and all
expenses, costs and charges relating thereto, shall bear interest from the date
expended at the Default Rate and shall be paid by Borrower on demand and if
Borrower fails to pay such fees, costs and expenses payment thereof by Lender
shall be deemed to constitute disbursement of the Loan proceeds hereunder (even
if the total amount of disbursements would exceed the face amount of the Note)
and shall constitute additional indebtedness of Borrower to Lender, payable on
demand and secured by the Security Instrument and other Loan Documents.

3.23     Loan Expenses.  Borrower agrees to pay all expenses of the Loan,
including all amounts payable pursuant to Section 3.24 of this Agreement, and
also including all recording charges, title insurance charges, costs of surveys,
costs for certified copies of instruments, escrow charges, fees, expenses and
charges of architectural/engineering consultants of Lender, fees and expenses of
Lender’s attorneys, and all costs and expenses incurred by Lender in connection
with the determination of whether Borrower has performed the obligations
undertaken by Borrower under this Agreement or has satisfied any conditions
precedent to the obligations of Lender under this Agreement. All such expenses,
charges, costs and fees shall be the Borrower’s obligation regardless of whether
the Loan is disbursed in whole or in part unless such failure to disburse is due
to Lender’s wrongful failure to disburse hereunder. Any and all advances or
payments made by Lender under this Agreement from time to time, or for fees of
architectural and engineering consultants and attorney fees and expenses, if
any, and all other Loan expenses shall, as and when advanced or incurred by
Lender, constitute additional indebtedness evidenced by the Note and secured by
the Security Instrument and the other Loan Documents to the same extent and
effect as if the terms and provisions of this Agreement were set forth therein,
whether or not the aggregate of such indebtedness shall exceed the aggregate
face amount of the Note.

3.24     Loan Fees.  Borrower agrees to pay the loan fees (“Loan Fees”) as are
set forth in the Application/Commitment, subject to the terms and conditions set
forth therein. Borrower shall pay all Loan Fees at the times set forth in the
Application/Commitment and shall pay all expenses incurred by Lender at the Loan
Opening Date and on demand at such subsequent times as Lender may determine,
including administrative fees and expenses in connection with any modification
of any of the terms of the Loan, and including any administrative costs or
out-of-pocket fees and expenses (including without limitation fees and expenses
of any attorneys, accountants or consultants engaged by Lender) as a result of
the death or incapacity of any Indemnitor or any other individual(s) having
direct or indirect management or control over the Project and/or Borrower.
Lender may require the payment of such fees and expenses as a condition to the
disbursement of the Loan.

3.25     No Additional Debt.  Borrower shall not, without the prior written
consent of Lender, incur any indebtedness (whether personal or nonrecourse,
secured or unsecured) in connection with the Project, other than customary trade
payables paid within sixty (60) days after they are incurred. Borrower
represents that the Project constitutes a single real estate project, and does
not constitute residential real property with fewer than four residential units.
Borrower represents that the Project generates substantially all of the gross
income of Borrower, and Borrower conducts no substantial business other than the
business of owning and operating the Project and activities incidental thereto.
Borrower shall not

 

14



--------------------------------------------------------------------------------

conduct any business activity that would disqualify the Project from having a
“single asset real estate” status as defined by Section 101(51)(B) of the
Bankruptcy Code.

3.26     Service Agreements and Permits. (a) Borrower hereby assigns, grants,
conveys and transfers to Lender, as security for the timely payment and
performance by Borrower of all of its obligations under the Loan Documents and
all other obligations of Borrower which are secured by the Security Instrument,
all of Borrower’s rights, titles, interests, privileges, benefits and remedies
in, to and under (i) all Service Agreements and any and all present and future
amendments, modifications, supplements, and addenda thereto, and (ii) Permits to
the fullest extent that the same or any interest therein may be legally assigned
by Borrower. By its funding of the Loan and so long as an Event of Default shall
not have occurred and be continuing under this Agreement, Lender hereby grants
to Borrower a revocable license to enforce the Service Agreements, and to
utilize all of the Permits and the trade names, trademarks and logos necessary
for the ownership and operation of the Project.

(b)        Borrower shall at all times faithfully abide by, perform and
discharge each of its obligations under the Service Agreements and the Permits,
diligently enforce its rights in, under and to the Service Agreements and the
Permits, unless otherwise directed by Lender in writing, and shall, at
Borrower’s sole cost and expense, appear in and defend Lender in any action or
proceeding in any way connected with any of the Service Agreements or Permits,
and shall pay all reasonable costs and expenses, including, without limitation,
attorneys’ fees, which Lender may incur in connection with Lender’s appearance,
voluntarily or otherwise, in any such action or proceeding.

3.27     Project Management. The Real Property shall be managed at all times by
Borrower, by Indemnitor or by a Qualified Property Manager. Borrower shall cause
each property manager to execute an agreement acceptable to Lender conditionally
assigning such manager’s property management agreement to Lender and
subordinating manager’s right to receive fees and expenses under such agreement
while any sums payable to Lender remain outstanding under the Loan Documents.

3.28     Assignment of Lease by Lessee.

(a)       (i)      In all instances in which landlord’s consent to such
assignment is required under the terms of the Lease, Borrower shall not provide
such consent without the prior written approval of Lender, which shall not be
unreasonably withheld, conditioned or delayed. Borrower’s request for Lender’s
approval shall include all relevant information and documentation provided by
Lessee.

 

   (ii)

In no event shall any such consent include a release of Lessee.

(b)       Borrower shall promptly notify Lender of any assignment of the Lease
by Lessee for which landlord’s consent is not required under the terms of the
Lease

3.29     Right to Call.   Lender may, in its sole discretion, declare the Loan
to be immediately due and payable (without any prepayment penalty) if the
Indemnitor does not meet each and all of the following tests at the end of the
first Loan year or at any point thereafter during the Loan term: 1) net worth
must exceed $100,000,000 2) leverage shall not exceed 60% and 3) fixed charge
coverage must be greater than 1.75x. If the Indemnitor does not meet each and
all of these three tests, and the Borrower desires to have the Loan remain
outstanding, then the Borrower can propose credit enhancement to Lender for its
approval, which credit enhancement shall be subject to Lender approval, in
Lender’s sole discretion. If such credit enhancement is approved by Lender,
Borrower shall promptly provide same in

 

15



--------------------------------------------------------------------------------

form and substance acceptable to Lender in Lender’s sole discretion.

4.      REPRESENTATIONS AND WARRANTIES. To induce Lender to execute this
Agreement and perform the obligations of Lender hereunder, Borrower hereby
represents and warrants to Lender as follows:

4.1     Title.  On the Loan Opening Date and thereafter, Borrower will have good
and marketable fee simple title to Tract 1 of the Real Property, subject only to
the Permitted Exceptions.

4.2     No Litigation.  Except for claims fully covered by insurance, where the
insurance company is defending such claims and such defense is not being
provided under a reservation of rights, and except as disclosed in writing to
Lender on or prior to the date hereof, there is no pending litigation or
unsatisfied judgment entered of record against Borrower or to Borrower’s
knowledge, the Project. No litigation or proceedings are pending, or to
Borrower’s knowledge are threatened, against any Affiliated Party (i) which
might affect the validity or priority of the lien of the Security Instrument,
(ii) which might affect the ability of Borrower or any Indemnitor to perform
their respective obligations pursuant to and as contemplated by the terms and
provisions of this Agreement and the other Loan Documents, or (iii) which could
materially affect the operations or financial condition of the Project,
Borrower, or any Affiliated Party.

4.3     Due Authorization.  The execution and delivery of the Loan Documents and
all other documents executed or delivered by or on behalf of Borrower and
pertaining to the Loan have been duly authorized or approved by Borrower and,
when executed and delivered by Borrower or when caused to be executed and
delivered on behalf of Borrower, will constitute the legal, valid and binding
obligations of the obligor thereon, enforceable in accordance with their
respective terms except as limited by bankruptcy, insolvency, or other laws of
general application relating to the enforcement of creditor’s rights, and the
payment or performance thereof will be subject to no offsets, claims or defenses
of any kind or nature whatsoever.

4.4     Breach of Laws or Agreements.  The execution, delivery and performance
of this Agreement and the other Loan Documents have not constituted (and will
not, upon the giving of notice or lapse of time or both, constitute) a breach or
default under any other agreement to which Borrower or any Indemnitor is a party
or may be bound or affected, or a violation of any Law which may affect the
Project, any part thereof, any interest therein, or the use thereof, or Borrower
or any Indemnitor.

4.5     Leases.  Borrower and its agents have not entered into any leases or
other arrangements for occupancy of space within the Project, and to its
knowledge based on its diligent inquiry and representations of Seller, there are
no leases other than shown on the rent roll, a current copy of which is attached
hereto as Exhibit D, and made a part hereof (the “Rent Roll”), or entered into
in accordance with the requirements of this Agreement. To Borrower’s knowledge,
all leases disclosed on the Rent Roll are in full force and effect and there are
no existing defaults thereunder other than as disclosed in writing to Lender.
Copies of the leases previously furnished to Lender, and each Estoppel
Certificate from each tenant thereunder, are true, correct and complete.

4.6     Condemnation.  To Borrower’s knowledge, (i) No condemnation of any
portion of the Project, (ii) no condemnation or relocation of any roadways
abutting the Project, and (iii) no denial of access to the Project from any
point of access to the Project, has commenced or, to Borrower’s knowledge, is
contemplated by any Governmental Authority.

 

16



--------------------------------------------------------------------------------

 

4.7     Condition of Improvements.

(a)     To Borrower’s knowledge, the foundations and structure of the
Improvements are structurally sound and the various mechanical systems have
adequate capacities and are in good working condition, the Improvements were
built in substantial compliance with applicable plans and specifications
furnished to the Lender’s engineering consultant, and the Improvements are in
full compliance with all applicable Building Laws. Except as disclosed to Lender
in writing, Borrower has no knowledge of required capital expenditures or
deferred maintenance other than those that would be normally expected for a
building of similar age and type. No notice of violation of any Building Law has
been received by Borrower and Borrower has no knowledge of any outstanding
notices of violations issued to Seller.

(b)     To Borrower’s actual knowledge, the Project in its current condition
(including, without limitation, any condition or situation on the Project as a
result of any construction, alterations or improvements thereto) are in
accordance with and their uses comply fully with all existing Building Laws (as
hereinafter defined) applicable to the Project, and certificates of occupancy
with respect to the Improvements, and any other certificates which may be
required to evidence compliance with building codes and permits and approval for
full occupancy of the Improvements and all installations therein have been
issued by all appropriate authorities.

(c)     To Borrower’s knowledge, no notice of violation of any Building Law has
been received, and all Governmental Approvals have been complied with.

(d)     According to the survey certified to Lender, all buildings located on
the Project are higher than the 100-year flood plain or will be continuously
covered by adequate flood insurance.

(e)     For all buildings there has been issued such certificates as may be
required to evidence compliance with building codes and permits and approval for
full occupancy of the buildings and of all installations therein.

(f)     BORROWER SHALL UNCONDITIONALLY, JOINTLY AND SEVERALLY INDEMNIFY, DEFEND
AND HOLD LENDER HARMLESS FROM ANY AND ALL LOSS LIABILITY COST AND EXPENSE
THREATENED AGAINST OR SUFFERED BY LENDER BY REASON OF BREACH OF ANY OF THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET FORTH IN THIS SECTION 4.7. The
foregoing indemnity shall include the cost of all alterations, repairs and
replacements to the Project (including without limitation architectural,
engineering, legal and accounting costs), all fines, fees and penalties, and all
legal and other expenses (including attorney fees), incurred in connection with
the Project being in violation of the Building Laws and for the cost of
collection of the sums due under this indemnity, whether or not Borrower is in
possession of the Project. If Lender shall become the owner of or acquire an
interest in or rights to the Project pursuant to a Foreclosure Conveyance, the
foregoing indemnification obligation shall survive such Foreclosure Conveyance
with respect to matters arising prior to the date of such Foreclosure
Conveyance.

(g)     All information previously provided by Borrower to Lender regarding
compliance of the Project with applicable Building Laws is accurate and complete
to Borrower’s actual knowledge.

4.8     Information Correct.  All financial statements furnished to Lender or
Mortgage Correspondent by Borrower or any Affiliated Party fairly present the
financial condition of such persons or entities and were prepared in accordance
with a method of preparation approved by Lender,

 

17



--------------------------------------------------------------------------------

consistently applied, and all other information previously furnished by Borrower
or any Affiliated Party to Lender in connection with the Loan are true, complete
and correct in all respects except as otherwise disclosed to Lender in writing
and do not fail to state any material fact necessary to make the statements made
not misleading. Neither Borrower nor Indemnitor has misstated or failed to
disclose to Lender any material fact relating to: (i) the condition, use or
operation of the Project, (ii) the status or any material condition of any
tenant or lease at the Project known to it, (iii) Borrower, (iv) any Indemnitor,
or (v) the litigation disclosure provided by Borrower and Indemnitor, except as
disclosed in writing to Lender prior to the date hereof. There have been no
material adverse changes in the financial condition of the Indemnitor since the
delivery of such financial statements (as described on Exhibit B, attached
hereto and incorporated herein for all purposes).

4.9     Material Adverse Change.  No material adverse change in the operations
or financial condition of Borrower or Indemnitor has occurred since the
respective effective dates of their financial statements previously submitted to
Lender or Mortgage Correspondent, and no material adverse change in the
condition (physical or otherwise) of the Project has occurred since the date of
the Application/Commitment.

4.10      Solvency.  Neither Borrower, nor, if Borrower is a partnership, any
general partner of Borrower nor any Indemnitor is (a) currently insolvent on a
balance sheet basis, or (b) currently unable to pay its debts as they come due;
and no bankruptcy or receivership proceedings are contemplated or pending as to
any of them.

4.11     Restrictions.  Borrower has no actual knowledge that, the use of the
Project (including contemplated accessory uses) violates any restrictions of
record, or any agreement affecting the Project or any part thereof.

4.12     Utilities.  The Project has a fire sprinkler suppression system and
adequate water and to Borrower’s knowledge, adequate gas and electrical supply,
storm and public sanitary sewerage facilities, all other required public
utilities, fire and police protection, and means of appropriate access between
the Project and public highways.

4.13     Brokerage Fees.  No brokerage fees or commissions are payable by or to
any person in connection with this Agreement or the Loan to be disbursed
hereunder other than fees payable to Mortgage Correspondent, which fees shall be
paid by Borrower.

4.14     Encroachments.  Except as may be shown on the survey certified to
Lender, no building or other improvement in the Project encroaches upon any
building line, setback line, side yard line, or any recorded or visible easement
(or other easement of which Borrower has knowledge of with respect to the
Project).

4.15     Separate Tax Parcel.  The Project is taxed separately without regard to
any other property and for all purposes the Project may be mortgaged, conveyed,
and otherwise dealt with as an independent parcel.

4.16     ERISA.  None of the current Borrower or its constituent members is
subject to the requirements of ERISA. If there is any contemplated change to
Borrower that may change such statement, then Lender shall require the following
be met: (i) the subject loan transaction will not result in a prohibited
transaction as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code; (ii) the transactions contemplated by this Agreement by or with
Borrower are not in violation of Laws

 

18



--------------------------------------------------------------------------------

regulating investments of and fiduciary obligations with respect to governmental
plans, as defined in Section 3(32) of ERISA; and (iii) the Borrower or members
of Borrower may be required to provide appropriate documentation to Lender
evidencing this representation.

4.17     Executive Order and Patriot Act.  Neither Borrower nor Indemnitor, or
any entity or person owning an interest in or being an investor or otherwise, in
Borrower or Indemnitor or their respective constituents or affiliates are in
violation of any laws relating to terrorism or money laundering, including the
Executive Order and the Patriot Act.

4.18     No Default.  No Default or Event of Default has occurred and is
continuing.

4.19     Trade Name; Principal Place of Business.  Borrower uses no trade name
other than its actual name set forth herein. The principal place of business of
Borrower is as stated on Exhibit B hereof.

4.20    FIRPTA.  Borrower is not a “foreign person” within the meaning of
Sections 1445 or 7701 of the Internal Revenue Code.

4.21    RICO.  Borrower has not been charged with nor, to its knowledge, is it
under investigation for, possible violations of the Racketeer Influenced and
Corrupt Organizations Act, the Continuing Criminal Enterprise Act, the
Controlled Substance Act of 1978, or similar laws providing for the possible
forfeiture of any of its respective assets or properties.

4.22     No Casualty.  No part of the Project has been damaged by fire or other
casualty except as disclosed in writing to Lender.

4.23     Truth of Recitals.  All statements set forth in the Recitals are true
and correct.

4.24     Personal Property and Inventory.  That attached hereto as Exhibit C is
a true and correct list of the inventory of tangible personal property and
equipment owned and used in the operation of the Project.

4.25     Project Documents.  The Project is not subject to any reciprocal
easements, covenants, conditions or restrictions or development agreements,
except as reflected in the policy of title insurance accepted by Lender with
respect to the Loan.

4.26     Service Agreements and Permits.  No previous assignment, sale, pledge,
transfer, mortgage or other encumbrance of Borrower’s interest in the Service
Agreements, the Permits, or any of them, has been made, and Borrower agrees not
to assign, sell, pledge, transfer, mortgage or otherwise encumber its interest
in the Service Agreements, the Permits, or any of them, so long as any portion
of the Loan remains unpaid. Borrower further represents and warrants that
(i) Borrower has not performed any act which might prevent Borrower from
performing its undertakings hereunder or which might prevent Lender from
operating under or enforcing any of the terms and conditions hereof or which
would limit Lender in such operation or enforcement, (ii) Borrower is not in
default under the Service Agreements, the Permits, or any of them, and to
Borrower’s knowledge, no other party to the respective Service Agreements is in
default thereunder except as disclosed in writing to Lender, (iii) no material
amendments to any of the Service Agreements, and no material change in the
Permits, will be made or consented to by Borrower without the prior written
consent of Lender, which consent shall not be unreasonably withheld or delayed,
and (iv) upon execution of each Service Agreement and the issuance of each
Permit, Borrower will deliver, if requested by Lender, a copy of the same (or
the original at Lender’s request) to Lender and

 

19



--------------------------------------------------------------------------------

will endeavor to obtain from such of the parties thereto as Lender may designate
to execute and deliver to Lender a consent to this Agreement, such consent to be
in form and content reasonably satisfactory to Lender.

4.27     Environmental Matters. Borrower hereby represents and warrants to
Lender that, (A)(i) to the best of its knowledge following Borrower’s due
diligence and inquiry and as a diligent institutional purchaser of commercial
property and (ii) except as set forth in the Environmental Reports delivered to
Lender, (a) the Project has been and is free from contamination by Hazardous
Materials; (b) no release of any Hazardous Materials has occurred on, onto or
about the Project; (c) the Project currently complies, and will comply based on
its anticipated use, with all current Hazardous Materials Laws and other legal
requirements relating to environmental matters; (d) in connection with the
ownership, operation, and use of the Project, all necessary notices have been
filed and all required permits, licenses and other authorizations have been
obtained, including those relating to the generation, treatment, storage,
disposal or use of Hazardous Materials; (e) there is no present, past or
threatened investigation, inquiry or proceeding relating to the environmental
condition of, or to events threatening contamination of the Project; and
(B) except as set forth in the Purchase and Sale Agreement, Borrower has not
released or waived the liability of any previous owner, lessee or operator of
the Project or any party who may be otherwise responsible for the presence of or
removal of or other response to, any Hazardous Materials present on or about the
Project, nor has Borrower made promises of indemnification regarding Hazardous
Materials to any party; and (C) Lender has been furnished copies of all reports
in Borrower’s control concerning Hazardous Materials on or about the Project or
compliance with Hazardous Materials Laws. Lender acknowledges receipt of the
Environmental Report; however, Lender’s receipt and review of the Environmental
Report does not and shall not affect, impair or diminish Borrower’s liability or
obligations hereunder or Lender’s rights and remedies hereunder.

4.28     Purchase and Sale Agreement. Borrower has furnished Lender with a true,
accurate and complete copy of the Purchase and Sale Agreement and, prior to or
on the Loan Opening Date, Borrower shall have delivered to Lender, true,
accurate and complete copies of all closing documents thereunder. Lender
acknowledges and agrees that the closing documents may be delivered
electronically in portable document format (PDF).

 

5.

CASUALTY AND CONDEMNATION.

5.1     Lender’s Right to Settle Claims; Election to Apply Insurance and
Condemnation Proceeds to Indebtedness.  Except as otherwise provided in this
Section, in the event of any loss or damage to any portion of the Project due to
fire or other casualty, or any taking of any portion of the Project by
condemnation or under power of eminent domain, Lender may, in its sole and
absolute discretion, either apply the proceeds to the Loan balance or disburse
them for the purposes of repair and restoration. Notwithstanding the immediately
preceding sentence, Borrower has the right to use insurance or condemnation
proceeds to rebuild following a casualty or a condemnation of the Improvements,
or to remedy the effect on the Project of any condemnation, provided that
(i) Lender shall have the right to settle any claim or award that Borrower has
not settled on or before one hundred twenty (120) days after the date of such
loss or prior to the date of such taking and (ii) each of the following is
satisfied in the determination of Lender: (a) no Event of Default exists, (b) no
payment Event of Default has occurred during the preceding twelve months,
(c) the proceeds received by Lender, together with any additional funds
deposited with Lender by Borrower, are sufficient, in Lender’s sole and absolute
discretion, either to restore the Project to its condition before the casualty
or to remedy the condemnation, (d) local building and zoning laws allow the
Project to be rebuilt to that which existed prior to the casualty or

 

20



--------------------------------------------------------------------------------

condemnation, (e) a loss of no more than 5% of the commercial tenant rental
income results through commercial tenants exercising rights to terminate their
leases as a result of casualty or condemnation, and (f) the Loan-to-Value ratio
of the Project on completion will be 60% or less, as determined by an Appraisal
(provided, however, in the event the casualty or condemnation proceeds received
are less than 3% of the original Loan amount, Borrower will not have to satisfy
this subpart (f) to rebuild). The Appraisal required pursuant to the foregoing
provision shall be at Borrower’s expense and Borrower is required to provide
proof of such payment to Lender and Lender’s Mortgage Correspondent.
Notwithstanding anything in the foregoing to the contrary, Lender shall make the
proceeds available to Borrower for restoration if the Lease requires Landlord to
restore.

Provided that no Event of Default exists, and so long as the insurance or
condemnation proceeds do not exceed $300,000, Borrower need not demonstrate
satisfaction of the foregoing conditions so long as (i) Borrower uses the
proceeds of any claim to rebuild or restore the Project to its condition prior
to the casualty, (ii) Borrower provides Lender with written notice of the
casualty, and (iii) local building and zoning laws allow the Project to be
rebuilt to the condition prior to the casualty. Failure to rebuild and restore
in accordance with all applicable restoration provisions set forth herein
following any applicable notice and cure periods, will constitute an Event of
Default under the Loan Documents. Failure to use the insurance proceeds received
directly from the insurance company to rebuild and restore is a Recourse Event
as defined in Section 9.18 of this Agreement.

In all other cases, Lender shall have the right (but not the obligation) to
collect, retain and apply to the indebtedness of Borrower under this Agreement
and the other Loan Documents all insurance and condemnation proceeds (after
deduction of all expense of collection and settlement, including attorney and
adjusters’ fees and expenses), and if such proceeds are insufficient to pay such
amount in full, Borrower shall, within 60 days after the application of proceeds
by Lender, pay the remaining Loan amounts unpaid, without prepayment premium.
Failure of the Borrower to repay the remaining amounts due within said 60 day
period shall constitute a default under the Loan Documents. During such 60 day
period Borrower shall continue to perform all of its covenants and
responsibilities until the Loan has been paid in full. After the expiration of
said 60 day period and failure of Borrower to pay said remaining amounts in
full, Lender may enforce all of its rights and remedies under the Loan
Documents. Any proceeds remaining after application to the indebtedness of
Borrower under the Loan and the other Loan Documents shall be paid by Lender to
Borrower or the party then entitled thereto.

5.2     Borrower’s Obligation to Rebuild and Use of Proceeds Therefor.  If
Lender does not elect to or is not entitled to apply fire or casualty insurance
proceeds to the indebtedness, all insurance proceeds received will be deposited
into a third party escrow account controlled by Lender or its Mortgage
Correspondent. Lender may also require that Borrower deposit any deficit between
the business interruption or loss of rents proceeds received and the debt
service due under the Loan Documents during the period of rebuilding or
restoration of the Improvements. As provided under Section 5.1 of this
Agreement, Lender shall have the right (but not the obligation) to settle,
collect and retain such proceeds, and after deduction of all expenses of
collection and settlement, including attorney and adjusters’ fees and expenses,
to release the same to Borrower periodically provided that Borrower shall:

(a)     Diligently repair and restore all damage to the portion of the Project
in question resulting from such fire or other casualty, including completion of
the construction if such fire or other casualty shall have occurred prior to
completion, so that the Project will be completed in accordance with the plans
and specifications therefor; and

 

21



--------------------------------------------------------------------------------

 

(b)     If the proceeds of fire or casualty insurance (and the undisbursed
available Loan proceeds for construction) are, in Lender’s sole judgment,
insufficient to complete the repair and restoration of the buildings, structures
and other improvements constituting the Project, then Borrower shall promptly
deposit with Lender the amount of such deficiency.

Any request by Borrower for a disbursement by Lender of fire or casualty
insurance proceeds and funds deposited by Borrower pursuant to this Section 5.2
and the disbursement thereof shall be conditioned upon Borrower’s compliance
with and satisfaction of the same conditions precedent as would be applicable in
connection with construction loans made by institutional lenders for projects
similar to the Project, including approval of plans and specifications,
submittal of evidence of completion, updated title insurance, lien waivers, and
other customary safeguards.

 

6.

ASSIGNMENTS.

6.1     Lender’s Right to Assign.  Lender shall have the right to assign,
transfer, sell, negotiate, pledge or otherwise hypothecate this Agreement and
any of its rights and security hereunder, including the Note, Security
Instrument, and any other Loan Documents. Lender shall have the right to hire
outside firms it deems necessary to assist with the servicing, administration
and monitoring of the Loan. Borrower hereby agrees that all of the rights and
remedies of Lender in connection with the interest so assigned shall be
enforceable against Borrower by such assignee with the same force and effect and
to the same extent as the same would have been enforceable by Lender but for
such assignment. Borrower agrees that Lender shall have the right to sell
participations in the Loan or to include the Note in a securitized pool of
indebtedness without the consent of Borrower.

6.2     Prohibition of Assignments by Borrower.  Except as set forth in
Section 6.1 hereof, Borrower shall not assign or attempt to assign its rights
under this Agreement. Borrower will not suffer or permit any of its interest or
rights in the Project to be assigned, transferred, sold, pledged, vested,
encumbered, hypothecated or otherwise disposed of (the foregoing are hereinafter
referred to individually as a “Transfer,” collectively as “Transfers”) until the
provisions of this Agreement have been fully complied with and the Loan and all
other sums evidenced by the Note and/or secured by the Security Instrument and
other Loan Documents, have been repaid in full. Borrower shall promptly notify
Lender of the death or incapacity of any Indemnitor or any other individual(s)
having direct or indirect management or control over the Property and/or
Borrower. Failure of Borrower to provide such notice shall constitute a default
under the Loan Documents.

6.3     Transfers of Interests in Borrower.  For estate-planning purposes only,
Borrower, or any partner, member or shareholder of Borrower shall be permitted
to make a Transfer of any direct or indirect interest in Borrower (other than a
general partnership interest in Borrower if Borrower is a partnership, or a
Managing Member or Manager interest in Borrower, if Borrower is a limited
liability company) to or for the benefit of a spouse or lineal descendant
(including by adoption), up to an aggregate of 49% of the total interests of
Borrower, without the prior consent of Lender, provided that any such Transfer
does not change the direct or indirect control or management of Borrower. Copies
of any and all documents evidencing any such Transfer must be provided to Lender
within fifteen (15) days after the occurrence of said Transfer including,
without limitation, a statement detailing the Transfer and a listing of
reallocations and percentages of ownership interest in Borrower. Other than for
estate-planning purposes as outlined above, no direct or indirect managing or
controlling interest, nor any other interest representing (directly or
indirectly) a more than ten percent (10%) interest in the Borrower or the
Project, may be Transferred (including without limitation any Transfer resulting
from death of any natural person

 

22



--------------------------------------------------------------------------------

holding any direct or indirect interest in Borrower or the Project) without the
prior written consent of Lender (which Lender may withhold at its sole
discretion); and the occurrence of such an event will constitute an Event of
Default under the Loan Documents. Without limiting the generality of the
foregoing any Transfers that would result in there being any co-borrowers, other
than or in addition to Borrower, shall be strictly prohibited.

Notwithstanding the foregoing, nothing contained herein shall prohibit the sale,
conveyance, transfer or assignment of any publicly or privately traded shares of
Indemnitor as long as such sale, conveyance, transfer or assignment does not
change the management or control of Indemnitor or such transaction does not
involve one person or one entity acquiring over 25% control or ownership of such
outstanding shares.

 

7.

EVENTS OF DEFAULT.

7.1     Event of Default.  The occurrence of any one or more of the following
shall constitute an “Event of Default,” as such term is used herein:

(a)     If Borrower fails to pay principal or interest under the Note when due
and such failure continues for three (3) days after notice from Lender as to
such non-payment; provided that Borrower shall not be entitled to such notice
and grace period more than two (2) times in any twelve (12) month calendar
period;

(b)     If Borrower defaults in the performance of any of its other covenants,
agreements and obligations under this Agreement involving the payment of money
and such default continues for three (3) days after notice from Lender as to
such default; provided that Borrower shall not be entitled to such notice and
grace period more than two (2) times in any twelve (12) month calendar period;

(c)     If Borrower defaults in the performance of any of its covenants,
agreements and obligations under this Agreement not expressly described in other
subparts of this Section, and fails to cure such default within thirty (30) days
after written notice thereof from Lender provided, however, that if such default
is reasonably susceptible of cure within a total of ninety (90) days from said
written notice, and such default has occurred through no fault of Borrower, then
so long as Borrower promptly commences cure and thereafter diligently pursues
such cure to completion, the cure period shall be extended for an additional
sixty (60) days, within which Borrower may complete such cure;

(d)     If at any time or times hereafter any representation or warranty
(including the representations and warranties of Borrower set forth in any Loan
Document), statement, report or certificate furnished to Lender in connection
with the Loan is not true and correct in any material respect and Borrower fails
to cure such inaccuracy within ten (10) business days;

(e)     If any petition is filed by or against Borrower or any Affiliated Party
under the Bankruptcy Code or any similar state or federal Law, whether now or
hereafter existing (and, in the case of involuntary proceedings, failure to
cause the same to be vacated, stayed or set aside within thirty (30) days after
filing);

(f)     If any assignment, pledge, encumbrance, transfer, hypothecation, failure
of notice or other disposition is made in violation of Section 6.2 or
Section 6.3 of this Agreement;

(g)     If Borrower or Indemnitor after the first year the Loan is outstanding,
shall fail to pay any debt owed by it or is in default under any agreement with
Lender [or any other party] (other than a failure

 

23



--------------------------------------------------------------------------------

or default for which the maximum liability of Borrower or Indemnitor does not
exceed 25% of their respective assets) and such failure or default continues
after any applicable grace period specified in the instrument or agreement
relating thereto or five (5) days if no grace period is provided in such
instrument or agreement;

(h)     If a default (other than those set forth in this Section 7.1) occurs
under any of the Loan Documents and continues beyond the applicable grace
period, if any, contained therein; or

(i)     If Borrower defaults in the performance of any of its covenants,
agreements and obligations set forth in Section 3.20 of this Agreement and such
default is not cured within five (5) business days after the occurrence of such
default.

 

8.

REMEDIES.

8.1     Remedies Conferred Upon Lender.  Upon the occurrence of any Event of
Default, including without limitation the filing, by Borrower, of a voluntary
petition under Chapter 11 of the Bankruptcy Code, Lender shall have the right
(but not the obligation) to pursue any one or more of the following remedies
concurrently or successively, it being the intent hereof that all such remedies
shall be cumulative and that no such remedy shall be to the exclusion of any
other:

(a)     Declare the Note to be immediately due and payable;

(b)     Use and apply any monies deposited by Borrower with Lender, including
amounts in the Escrow Account, regardless of the purpose for which the same was
deposited, to cure any such default or to apply on account of any indebtedness
under this Agreement which is due and owing to Lender;

(c)     Exercise or pursue any other right or remedy permitted under this
Agreement or any of the Loan Documents or conferred upon or available to Lender
at law or in equity or otherwise; and

(d)     To correct any such Event of Default in such manner and to such extent
as Lender may deem necessary to protect the security hereof, including, without
limitation, the right (but not the obligation) to appear in and defend any
action or proceeding purporting to affect the security hereof or the rights or
powers of Lender, and also the right (but not the obligation) to perform and
discharge each and every obligation, covenant, condition and agreement of
Borrower under the Service Agreements and the Permits. Lender shall not be
obligated to perform or discharge, nor does it hereby undertake to perform or
discharge, any obligation, duty or liability under any of the Service Agreements
nor any of the Permits, or by reason of this Agreement, unless or until Lender
exercises its rights hereunder. Lender may, at its option, upon written notice
to the appropriate Consenting Party in the case of a Service Agreement, exercise
any or all of the rights and remedies granted to Borrower under any Service
Agreement or Permit, including any right or remedy with respect to the
Consenting Party in question in the case of a Service Agreement, as if Lender
had been an original party to such Service Agreement or the permittee under the
Permit. After an Event of Default, upon giving such notice to any Consenting
Party with respect to a Service Agreement, Lender may elect to assume all
obligations of Borrower under any Service Agreement between Borrower and the
Consenting Party or with respect to any Permit; but in any case Lender shall not
be responsible for any default of Borrower under the Service Agreement occurring
prior to the time Lender gives such notice to the Consenting Party or assumes
the obligations under any Permit. Each Consenting Party is hereby authorized by
Borrower to perform its obligations under the Service Agreements to which it is
a party for the benefit of Lender without any obligation to determine whether or
not an Event of Default has in fact occurred.

 

24



--------------------------------------------------------------------------------

 

8.2    Non-Waiver of Remedies.  No waiver of any breach or default hereunder
shall constitute or be construed as a waiver by Lender of any subsequent breach
or default or of any breach or default of any other provision of this Agreement.

8.3     Cash Collateral Account.  Upon the occurrence of an Event of Default,
Borrower shall deposit all revenues from the operation of the Project into an
account held by and pledged to Lender (“Cash Collateral Account”) after Borrower
has failed to promptly cure as provided for in the Loan Documents. Lender shall
not pay interest on any amounts held on deposit in the Cash Collateral Account,
unless required to do so under applicable Laws. Borrower shall execute such
documents as Lender, in its sole discretion, deems necessary to perfect its
interest in the Cash Collateral Account.

 

9.

GENERAL PROVISIONS.

9.1     Captions.  The captions and headings of various Articles and Sections of
this Agreement and Exhibits pertaining hereto are for convenience only and are
not to be considered as defining or limiting in any way, the scope or intent of
the provisions hereof.

9.2     Merger.  This Agreement, the Application/Commitment and the Loan
Documents and instruments delivered in connection herewith, as may be amended
from time to time in writing, constitute the entire agreement of the parties
with respect to the Project and the Loan, and all prior discussions,
negotiations and document drafts are merged herein and therein. If there are any
inconsistencies between the Application/Commitment and this Agreement or the
Loan Documents, the terms contained in this Agreement and the other Loan
Documents shall prevail. Neither Lender nor any employee of Lender has made or
is authorized to make any representation or agreement upon which Borrower may
rely unless such matter is made for the benefit of Borrower and is in writing
signed by an authorized officer of Lender. Borrower agrees that it has not and
will not rely on any custom or practice of Lender, or on any course of dealing
with Lender, in connection with the Loan unless such matters are set forth in
this Agreement or the Loan Documents or in an instrument made for the benefit of
Borrower and in a writing signed by an authorized officer of Lender.

9.3     Notices.  Any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be in
writing, in capitalized, bold letters using a font size of at least 12 pts.,
addressed as follows and shall be deemed to have been properly given if hand
delivered, if sent by reputable overnight courier (effective the business day
following delivery to such courier) or if mailed (effective two business days
after mailing) by United States registered or certified mail, postage prepaid,
return receipt requested to such addresses (for the applicable person or party)
as set forth on Exhibit B hereto; or at such other address as the party to be
served with notice may have furnished in writing to the party seeking or
desiring to serve notice as a place for the service of notice. Notices given in
any other fashion shall be deemed effective only upon receipt. The communication
shall clearly state, in the same format as above, the number of days, business
or otherwise, in which Lender has to review the communication before consent is
deemed given, when applicable.

9.4     Modification; Waiver.  No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is in writing and signed
by the party against which the enforcement of such modification, waiver,
amendment, discharge or change is sought. Lender reserves the right to charge an
administrative fee for any such modification, waiver, amendment, discharge, or
change of this Agreement.

 

25



--------------------------------------------------------------------------------

 

9.5     Governing Law. THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED, APPLIED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROJECT IS
LOCATED AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

9.6     Acquiescence Not to Constitute Waiver of Lender’s Requirements.  Lender
may at any time by a specific writing waive compliance by Borrower with any
covenant in any Loan Document, consent to Borrower’s doing any act which in any
Loan Document Borrower is prohibited from doing, or to Borrower’s failing to do
any act which in any Loan Document Borrower is required to do, release any part
of the Project or any interest therein from the lien and security interest of
the Security Instrument, or release any person liable for any part of the Loan
without impairing or releasing the liability of any other person. Lender may
waive any Default without waiving any other prior or subsequent Default. Lender
may remedy any Default without waiving the Default remedied. Neither failure by
Lender to exercise, nor delay by Lender in exercising, nor discontinuance of the
exercise of any right, power or remedy upon any Default shall be construed as a
waiver of such Default or as a waiver of the right to exercise any such right,
power or remedy (including the right to accelerate the maturity of the Loan or
any part thereof) at a later date. No single or partial exercise by Lender of
any right, power or remedy under any Loan Document shall exhaust the same or
shall preclude any other or further exercise thereof, and every such right,
power or remedy under any Loan Document may be exercised at any time and from
time to time. No modification or waiver of any provision of any Loan Document
nor consent to any departure by Borrower therefrom shall in any event be
effective unless in writing signed by Lender and then such waiver or consent
shall be effective only in the specific instance, for the purpose for which
given and to the extent therein specified. No notice to nor demand on Borrower
or Indemnitor in any case shall of itself entitle Borrower or Indemnitor to any
other or further notice or demand in similar or other circumstances.

9.7     Disclaimer by Lender.

(a)     This Agreement is made for the sole benefit of Borrower and Lender (and
Lender’s successors and assigns and participants, if any), and no other person
or persons shall have any benefits, rights or remedies under or by reason of
this Agreement, or by reason of any actions taken by Lender pursuant to this
Agreement. Lender shall not be liable for any debts or claims accruing in favor
of any third parties against Borrower or others or against the Project. Borrower
is not and shall not be an agent of Lender for any purposes. Except as expressly
set forth in the Loan Documents, Lender is not and shall not be an agent of
Borrower for any purposes. Lender, by making the Loan or taking any action
pursuant to any of the Loan Documents, shall not be deemed a partner or a joint
venturer with Borrower or fiduciary of Borrower.

(b)     Any review, investigation or inspection conducted by Lender, any
architectural or engineering consultants retained by Lender or any agent or
representative of Lender in order to verify independently Borrower’s
satisfaction of any conditions precedent to the disbursement of the Loan,
Borrower’s performance of any of the covenants, agreements and obligations of
Borrower under this Agreement, or the truth of any representations and
warranties made by Borrower hereunder (regardless of whether or not the party
conducting such review, investigation or inspection should have discovered that
any of such conditions precedent were not satisfied or that any such covenants,
agreements or obligations were not performed or that any such representations or
warranties were not true), shall not affect (or constitute a waiver by Lender
of) (i) any of Borrower’s representations and warranties under this Agreement or
Lender’s reliance thereon, or (ii) Lender’s reliance upon any certifications
required under this Agreement or any other facts, information or reports
furnished Lender by Borrower hereunder.

 

26



--------------------------------------------------------------------------------

 

(c)     By accepting or approving anything required to be observed, performed,
fulfilled or given to Lender pursuant to the Loan Documents, including any
certificate, statement of profit and loss or other financial statement, survey,
appraisal, lease or insurance policy, Lender shall not be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by Lender.

9.8     Right of Lender to Make Advances to Cure Borrower’s Defaults.  If
Borrower shall fail to perform in a timely fashion any of Borrower’s covenants,
agreements or obligations contained in this Agreement or the Loan Documents,
Lender may (but shall not be required to) perform any of such covenants,
agreements and obligations. Any funds advanced by Lender in the exercise of its
judgment that the same are needed to protect its security for the Loan are
deemed to be obligatory advances hereunder and any amounts expended (whether by
disbursement of undisbursed Loan proceeds or otherwise) by Lender in so doing,
shall constitute additional indebtedness evidenced and secured by the Note, the
Security Instrument and the other Loan Documents, shall bear interest from the
date expended at the Default Rate and be payable together with such interest
upon demand.

9.9     Definitions Include Amendments.  Definitions contained in this Agreement
which identify documents, including the Loan Documents, shall be deemed to
include all amendments and supplements to such documents from the date hereof,
and all future amendments and supplements thereto entered into from time to time
to satisfy the requirements of this Agreement or otherwise with the consent of
the Lender. Reference to this Agreement contained in any of the foregoing
documents shall be deemed to include all amendments and supplements to this
Agreement.

9.10     Time Is of the Essence.  Time is hereby declared to be of the essence
of this Agreement and of every part hereof.

9.11     Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

9.12     Waiver of Consequential Damages.  In no event shall Lender be liable to
Borrower for consequential damages, whatever the nature of a breach by Lender of
its obligations under this Agreement, or any of the Loan Documents, and Borrower
for itself and all Affiliated Parties hereby waives all claims for consequential
damages.

9.13     Claims Against Lender.  Lender shall not be in default under this
Agreement, or under any other Loan Documents, unless a written notice
specifically setting forth the claim of Borrower shall have been given to Lender
within thirty (30) days after Borrower first had knowledge of, or reasonably
should have had knowledge of, the occurrence of the event which Borrower alleges
gave rise to such claim and Lender does not remedy or cure the default, if any
there be, promptly thereafter. If it is determined in any proceedings that
Lender has improperly failed to grant its consent or approval, where such
consent or approval is required by this Agreement or any other Loan Documents,
Borrower’s sole remedy shall be to obtain declaratory relief determining such
withholding to have been improper, and for itself and all Affiliated Parties,
Borrower hereby waives all claims for damages or set-off against Lender
resulting from any withholding of consent or approval by Lender.

 

27



--------------------------------------------------------------------------------

 

9.14     Jurisdiction and Venue.  With respect to any suit, action or
proceedings relating to this Agreement, the Project, or any of the other Loan
Documents (“Proceedings”) each party irrevocably (i) submits to the
non-exclusive personal jurisdiction of the state and federal courts located in
the county within the State where the Project is located, and (ii) waives any
objection which it may have at any time to the laying of venue of any
proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have
jurisdiction over such party. Nothing in this Agreement shall preclude either
party from bringing Proceedings in any other jurisdiction nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

9.15     Severability.  The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal Laws. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Agreement is found by a court of law to be in
violation of any applicable Laws, and if such court declares such portion,
provision, or provisions of this Agreement to be illegal, invalid, unlawful,
void or unenforceable as written, then it is the intent of all parties hereto
that such portion, provision, or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, and that the
remainder of this Agreement shall be construed as if such illegal, invalid,
unlawful, void, or unenforceable portion, provision, or provisions were not
contained herein, and that the rights, obligations, and interests of Borrower
and Lender under the remainder of this Agreement shall continue in full force
and effect.

9.16     Incorporation of Recitals.  The Recitals set forth herein and the
Exhibits attached hereto are incorporated herein and expressly made a part
hereof.

9.17     WAIVER OF JURY TRIAL.  BORROWER AND LENDER EACH HEREBY WAIVE (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF NOTEHOLDER, ITS
OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH; AND AGREE THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

9.18     Limitation of Liability.  Subject to the provisions of this
Section 9.18, the Lender agrees that it shall not seek to enforce any monetary
judgment with respect to the indebtedness evidenced by the Note against Borrower
except through recourse to the Project. Notwithstanding the foregoing, Borrower
shall be liable for and SHALL INDEMNIFY AND DEFEND THE INDEMNIFIED PARTIES
AGAINST, AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND REIMBURSE THE
INDEMNIFIED PARTIES FOR, ANY AND ALL CLAIMS, DEMANDS, JUDGMENTS, PENALTIES,
LIABILITIES, ACTUAL COSTS, DAMAGES AND EXPENSES, DIRECTLY OR INDIRECTLY INCURRED
BY THE INDEMNIFIED PARTIES, INCLUDING COURT COSTS AND ATTORNEY FEES (PRIOR TO
TRIAL, AT TRIAL AND ON APPEAL), DIRECTLY OR INDIRECTLY CAUSED BY, RESULTING FROM
OR ARISING OUT OF ANY OF THE FOLLOWING ACTS OR OMISSIONS (COLLECTIVELY, THE
“RECOURSE EVENTS”) committed, permitted or omitted by any of the Indemnitor,
Borrower or any of their respective agents, employees and/or contractors:
(i) waste to or of the Project or a failure to maintain the condition of the

 

28



--------------------------------------------------------------------------------

Project in a first class manner to the extent of available funds from the
Project; (ii) fraud or material misrepresentation by Borrower or Indemnitor;
(iii) failure to pay (unless separately escrowed for under the Loan Documents)
insurance premiums, taxes, assessments, ground rent or any other lienable
impositions as required under the Loan Documents, failure to furnish sums toward
restoration of the Project (in an amount equal to the deductible referenced in
Exhibit E attached hereto and by this reference incorporated herein), or failure
to apply insurance proceeds that are not deposited with Lender to the
restoration of the Project; (iv) failure to pay all costs associated with and
perform under the Option Agreement or misapplication of tenant escrows, security
deposits, insurance proceeds or condemnation proceeds; (v) failure while in
monetary default to pay to Lender all rents, income and profits of and from the
Project, net of reasonable and customary operating expenses; (vi) breach of, or
failure to perform the environmental warranties, representations, covenants or
indemnifications described herein and in the Environmental Indemnity Agreement;
(vii) destruction or removal of fixtures or personal property securing the Loan
from the Project, unless replaced by items of at least equal value;
(viii) terminating, settling, amending or entering into a lease of the Project
in violation of the Loan Documents; (ix) failure of the Project to comply with
any Building Laws after any Governmental Authority has notified Borrower, its
agents, employees and/or contractors of such non-compliance; (x) breaches of
representations or covenants contained in the Loan Documents relating to
compliance with the Executive Order or the Patriot Act; (xi) failure to pay to
Lender any rent, income or profits of and from the Project which have been
prepaid more than thirty (30) days in advance; (xii) willful or grossly
negligent violation of applicable Laws; (xiii) failure to pay all amounts
payable under the Note in full, together with reasonable attorney fees, if
Borrower transfers or encumbers the Project in contravention of the Loan
Documents, or if Borrower files a voluntary petition under Chapter 11 of the
Bankruptcy Code prior to the two-year anniversary of the transfer of title to
the Project to Lender by a Foreclosure Conveyance; and (xiv) assignment of the
Lease by Lessee without Lender’s consent as required in Section 3.28 (a) hereof
or any assignment of the Lease by Lessee as described in 3.28 (b) hereof.

Nothing contained herein shall be construed to prevent Lender from exercising
any remedy allowed by Law or by the terms of this Agreement or any other Loan
Document which does not result in an obligation by Borrower or, if Borrower is a
general partnership, any of its general partners, to pay money with respect to
the Note.

9.19      Payment of Interest.  With respect to any disbursement of the Loan by
Lender, the obligation of Borrower to pay interest to Lender under the Note
shall begin at the time that Lender initiates its wire transfer of Loan
proceeds.

9.20      Authorization to Slipsheet.  Borrower’s legal counsel is authorized
and directed to authorize Lender or its legal counsel to do any or all of the
following: (i) to insert the effective date of the Loan Documents into each such
document, (ii) to attach exhibits to the Loan Documents or other documents
furnished by Borrower to Lender or Lender’s legal counsel in connection with the
Loan, (iii) to substitute pages to the Loan Documents (as approved by Borrower’s
legal counsel), and (iv) insert executed signature pages into the final Loan
Documents. Except with respect to clause (iii) above, Borrower’s further consent
shall not be required with respect to any matter set forth in this Section 9.20.

10.      SPECIAL PROVISIONS.  In the event of any inconsistencies between the
terms and conditions of Exhibit B and the other provisions of this Agreement,
the terms and conditions of the Exhibit B shall control and be binding.

[See Next Page for Signatures]

 

29



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
day and year first set forth above.

NOTICE OF INDEMNIFICATION: BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT THIS
SECURITY INSTRUMENT CONTAINS CERTAIN INDEMNIFICATION PROVISIONS PURSUANT TO
SECTIONS 3.19, 3.28(d), 4.7(f) AND 9.18 HEREOF.

 

BORROWER:

WELLS CORE REIT – ROYAL RIDGE V, LLC,

a Delaware limited liability company

By:      Wells Core Office Income Operating Partnership, L.P.    a Delaware
limited partnership, its sole member    By:    Wells Core Office Income REIT,
Inc.       a Maryland corporation, its general partner       By: /s/ Douglas P.
Williams       Name: Douglas P. Williams       Title: Executive Vice President

[Signatures continued on next page]

 

30



--------------------------------------------------------------------------------

 

LENDER:

JACKSON NATIONAL LIFE INSURANCE COMPANY, a

Michigan corporation

By:

 

PPM FINANCE, INC., its authorized agent

 

By: /s/ David Henderson

 

Name: David Henderson

 

Title: Senior Managing Director

 

Exhibits:

      

Exhibit A

  -     

Legal Description

Exhibit B

  -     

Defined Terms and Certain Terms

Exhibit C

  -     

Personal Property and Inventory

Exhibit D

  -     

Rent Roll

Exhibit E

  -     

Insurance Requirements

Exhibit F

  -     

Repair Items

Schedule A

  -     

Organizational Chart of the Borrower

 

31



--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION

Tract 1:

Lot 3 of Royal Ridge Carr, Phase 2, Second Revision, an addition to the City of
Irving, Dallas County, Texas, according to the plat thereof recorded under
Clerk’s File No. 20060009070 Map Records, Dallas County, Texas.

Tract 2:

Easement Estate, as created in that Reciprocal Access Easement Agreement dated
October 5, 2004, filed for record on October 25, 2004, executed by Carr Texas
OP, L.P., recorded in Volume 2004207, page 4214, Deed Records, Dallas County,
Texas.

TO BE CONFIRMED BY TITLE COMMITMENT AND SURVEY



--------------------------------------------------------------------------------

 

EXHIBIT B

DEFINITIONS AND CERTAIN TERMS

A.      DEFINITIONS.

(1)     Application/Commitment:  Collectively, the “Application” to PPM Finance,
Inc. for the Loan dated September 20, 2010, and the acceptance thereof as a
commitment dated September 20, 2010.

(2)     Borrower:  Wells Core REIT-Royal Ridge V, LLC a Delaware limited
liability company which has its principal place of business at c/o Wells Real
Estate Funds, 6200 The Corners Parkway, Norcross, Georgia 30092. Its members are
shown on Schedule A hereto.

(3)     Environmental Report:  The Phase I Environmental Site Assessment report
dated August 17, 2010, prepared by Green Concepts International LLC, covering
the environmental condition of the Project.

(4)     Financial Statements of Indemnitor:  The most recent Financial
Statements of Indemnitor as provided to Lender.

(5)     Improvements:  The following improvements located on the Land: Class “A”
three story office building containing 119,611 rentable square feet.

(6)     Indemnitor:  Wells Core Office Income REIT, Inc., a Maryland
corporation.

(7)     Loan; Note:  A mortgage Loan from Lender to Borrower evidenced by that
note from Borrower payable to the order of Lender in the original principal
amount of ELEVEN MILLION ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($11,100,000.00).

(10)   Mortgage Correspondent:  As of the Loan Opening Date, the Mortgage
Correspondent is CBRE and their address is 3280 Peachtree Road, Suite 1400,
Atlanta, Georgia 30305. Lender retains the right to change the Mortgage
Correspondent at any time during the term of the Loan. Borrower hereby
acknowledges that Lender may utilize Mortgage Correspondent or other outside
third parties selected by Lender in any aspects of the Loan, including but not
limited to, the servicing, administration and monitoring of the Loan. For
purposes of this Agreement, where it is referenced that information will be
provided to “Mortgage Correspondent and Lender”, unless designated otherwise by
Lender, the information shall be provided to Mortgage Correspondent, who will
provide the same to Lender. Lender may, at any time, request that the
information be provided to both Mortgage Correspondent and Lender or to another
third party in place of Mortgage Correspondent.

(11)   Notice Addresses:

 

 If to Borrower:

  

Wells Core REIT-Royal Ridge V, LLC

  

c/o Wells Real Estate Funds

  

6200 The Corners Parkway

  

Norcross, Georgia 30092

  

Attn: Christopher D. Daniels



--------------------------------------------------------------------------------

 with a copy to:

  

Kelley, Drye & Warren LLP

  

101 Park Avenue

  

New York, New York 10178

  

Attn: Karyn E. Fulton, Esquire

 If to Indemnitor:

  

Wells Core Office Income REIT, Inc.

  

c/o Wells Real Estate Funds

  

6200 The Corners Parkway

  

Norcross, Georgia 30092

  

Attn: Christopher D. Daniels

 If to Lender:

  

Jackson National Life Insurance Company

  

c/o PPM Finance, Inc.

  

225 West Wacker Drive, Suite 1200

  

Chicago, Illinois 60606

  

Attn.:Vice President, Loan Servicing

 with a copy to:

  

Jackson National Life Insurance Company

  

c/o PPM Finance, Inc.

  

225 West Wacker Drive, Suite 1200

  

Chicago, Illinois 60606

  

Attn.:Vice President, Settlements & Administration

(12)   Operation of Project:  The Project shall be operated in a first-class
manner as a single tenant office building.

(13)   Project:  The Land together with the Improvements and any and all other
buildings, structures and improvements located or to be located thereon and all
rights, privileges, easements, hereditaments and appurtenances, thereunto
relating or appertaining, including parking for at least 560 vehicles, but in
any event parking in compliance with any applicable zoning ordinance and tenant
leases, and all personal property, fixtures and equipment required or used (or
to be used) for the operation thereof.

(14)   Reciprocal Easement Agreement:  That certain Reciprocal Access Easement
Agreement dated October 5, 2004, filed for record on October 25, 2004, executed
by Carr Texas OP, L.P., recorded in Volume 2004207, page 4214, Deed Records,
Dallas County, Texas.

(15)   Title Insurer: Chicago Title Insurance Company, or such other title
insurance company licensed in the State of Texas, as may be approved by Lender
in connection with the Loan.

B.      CERTAIN TERMS. In the event of any inconsistencies between the terms and
conditions of this Section B of Exhibit B and the other provisions of this
Agreement, the terms and conditions of this Section B shall control and be
binding.

(1)     Repairs.  With respect to the disbursement of the proceeds of the Loan
(the “Disbursement”), Borrower has advised Lender that, prior to the
Disbursement, Borrower will be unable to complete the repair and/or satisfy the
property condition objection matters set forth on Exhibit F (as the



--------------------------------------------------------------------------------

same may be amended with Lender’s reasonable consent) attached hereto and
incorporate herein by reference (such matters singularly and collectively
referred to as the “Repair Items”). Lender has agreed to enter into the Loan and
to make the Disbursement notwithstanding the existence of the Repair Items,
based solely upon Borrower’s representation, warranty, covenant and agreement
that the Repair Items shall be repaired, remediated or otherwise satisfied on or
before one hundred eighty (180) days following the Loan Opening Date.
Accordingly, Borrower represents, warrants, covenants and agrees with Lender
that the Repair Items shall be repaired, remediated or otherwise satisfied on or
before one hundred eighty (180) days following the Loan Opening Date or in the
event such repair cannot be completed within such one hundred eighty (180) days,
such longer period as Lender may approve, in its reasonable discretion; provided
that Borrower is proceeding with due diligence to effect those repairs as
expeditiously as practicable under the circumstances.

(2)     Conditional Waiver of Reserves.    Lender conditionally waives the
provisions of this Agreement, which require the monthly deposit in escrow of
funds for insurance premiums as described in the Loan Documents; provided,
however, Lender reserves the right, at its sole election, to again invoke the
provisions of the Loan Documents relating to the escrow of insurance premiums at
any time during the term of the loan and to enforce the payment of such escrow
upon giving the Borrower at least thirty (30) days advance written notice in the
event of the following:

 (a)     Borrower’s failure to pay any such insurance premiums when due;

 (b)     An Event of Default occurring under the terms of this Agreement or any
other Loan Document;

 (c)     Monthly installment payment of principal and/or interest payable with
respect to the Loan have not been paid when due three (3) or more times in a
twelve-month period;

 (d)     Borrower’s failure to provide evidence to Lender of the payment of
insurance premiums within thirty (30) days after the date such payment is due;

 (e)     If the required insurance coverage outlined in Section 3.3 of this
Agreement lapses or should not be in place at any time; or

 (f)     Except for the indirect transfers of interests in the Borrower
resulting from the sale, conveyance, transfer or assignment of any publicly or
privately traded shares of Indemnitor, the sale, conveyance, transfer or other
vesting of any direct or indirect interest in Borrower with or without Lender’s
consent.

This waiver of reserves is personal to Borrower (and to any transferee or
successor for which there is no prohibition nor Lender consent requirement as
set forth in Section 6.2 of this Agreement) and is not assignable nor
transferable.

(3)      Access to Leased Premises and Right to Cure Defaults Under Reciprocal
Easement Agreement.  In the event of a material default by Borrower under any
Reciprocal Easement Agreement, to which Borrower is a party or the Project is
subject to, Borrower agrees that Lender shall have the right (but not the
obligation), to cure or cause the cure of such default and, in the event the
cure of such default by its nature requires that Lender enter upon the Project,
Borrower hereby agrees that Lender may, and Borrower hereby grants Lender the
right to, enter upon the Project for the purpose of curing such default;
provided, however, Lender shall not be entitled to exercise its rights under
this Section if Borrower has



--------------------------------------------------------------------------------

commenced and is diligently pursuing cure of such default until the expiration
of applicable grace periods under such agreements, so long as Lender shall be
afforded an independent cure right and grace period under such agreements. Any
costs incurred by Lender in curing such default shall constitute additional
indebtedness evidenced by the Note and secured by the Security Instrument and
other Loan Documents, and shall bear interest from the date of demand therefor
at the Default Rate and be payable together with such interest upon demand.

(4)      Leasing Activities. AFTER APPROVAL BY LENDER IN ACCORDANCE WITH THE
PROVISIONS HEREOF (IT BEING UNDERSTOOD AND AGREED THAT ANY DOCUMENTS HEREINAFTER
DESCRIBED THAT REQUIRE LENDER’S APPROVAL IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT MUST BE REASONABLY ACCEPTABLE TO LENDER IN FORM AND SUBSTANCE) AS
PROVIDED HEREIN, COPIES OF ALL LEASES, NEW LEASES, LEASE AMENDMENTS OR
MODIFICATIONS, LEASE EXTENSIONS, LEASE ASSIGNMENTS AND RENEWALS MUST BE
FORWARDED TO LENDER IMMEDIATELY UPON EXECUTION THROUGHOUT THE TERM OF THE LOAN.



--------------------------------------------------------------------------------

 

EXHIBIT C

PERSONAL PROPERTY AND INVENTORY

[The schedule of Personal Property and Inventory follows this cover page.]

NONE



--------------------------------------------------------------------------------

 

EXHIBIT D

RENT ROLL

[The Rent Roll follows this cover page.]



--------------------------------------------------------------------------------

 

Database:

    

CBRE

    

Rent Roll

  

    Page:             1   

Bldg Status:

    

Active only

     BROOKFIELD PROPERTIES        Date:            

10/6/2010

               Royal Ridge        Time:            

10:39 AM

                 10/6/2010                                                     
GLA        Monthly        Annual        Monthly        Expense        Monthly  
         Future Rent Increases             Bldg Id-Suit Id     
        Occupant Name      Rent Start      Expiration        Sqft        Base
Rent        Rate PSF        Cost Recovery        Slop        Other Income    
Cat      Date         Monthly Amount        PSF  

Occupied Suites

                                                     

  250017 -100

             JP Morgan Chase      2/9/2010        2/28/2020           37,764   
       58,219.50           18.50           851.00                           
     Additional Space        250017 -200      2/9/2010        2/28/2020        
  40,298           62,126.08           18.50                                
     Additional Space        250017 -300      2/9/2010        2/28/2020        
  41,549           64,054.71           18.50                                
                                                                             
                      Total           119,611           184,400.29             
  851.00                0.00                 

    Totals:

    

Occupied Sqft:

     100.00%        3 Units           119,611           184,400.29             
  851.00                0.00                      

Leased/Unoccupied Sqft:

            0 Units           0                                               

Vacant Sqft:

            0 Units           0                                               

Total Sqft:

            3 Units           119,611           184,400.29                  
                  

    Total Entity Id: 250017:

                                                          

Occupied Sqft:

     100.00%        3 Units           119,611           184,400.29             
  851.00                0.00                      

Leased/Unoccupied Sqft:

            0 Units           0                                               

Vacant Sqft:

            0 Units           0                                               

Total Sqft:

            3 Units           119,611           184,400.29                  
                  

    Grand Total:

                                                          

Occupied Sqft:

     100.00%        3 Units           119,611           184,400.29             
  851.00                0.00                      

Leased/Unoccupied Sqft:

            0 Units           0                                               

Vacant Sqft:

            0 Units           0                                               

Total Sqft:

            3 Units           119,611           184,400.29                  
                  



--------------------------------------------------------------------------------

 

October 6, 2010

The Borrower hereby certifies that, as of the date hereof and to the Borrower’s
knowledge, the attached rent roll is true and correct.

 

WELLS CORE REIT – ROYAL RIDGE V, LLC, a Delaware limited liability company
By:        Wells Core Office Income Operating Partnership, L.P., a    Delaware
limited partnership, its sole member    By:      Wells Core Office Income REIT,
Inc., a Maryland         corporation, its general partner         By:  

LOGO [g104112ex10_8pg040.jpg]

            Name: Douglas P. Williams             Title: Executive Vice
President  



--------------------------------------------------------------------------------

 

EXHIBIT E

PPM FINANCE, INC. PROPERTY AND LIABILITY INSURANCE REQUIREMENTS FOR JACKSON
NATIONAL LIFE INSURANCE COMPANY revised July 2010

PPM Finance, Inc. (“PPM”) is an affiliate of and authorized agent for Jackson
National Life Insurance Company (“Mortgagee” and/or “Lender”), and as such has
established the following insurance requirements to be complied with during the
lifetime of the loan.

REQUIREMENTS OF ALL POLICIES:

Insureds: The Borrower’s full name (per loan documents) must be either a Named
Insured or Additional Insured on all policies. If a third party or tenant
provides coverage, the Borrower must be endorsed or added per policy wording as
a insured on all policies required herein. If a third party or tenant provides
coverage, the Lender must be endorsed as Mortgagee and Loss Payee on all
property policies required herein and Additional Insured on the general
liability policy.

Additional Interests: Lender must be designated as Mortgagee and Loss Payee on
building, business income, business personal property, and boiler and
machinery/equipment breakdown coverage forms; and Additional Insured on the
general liability policy. The Additional Interest and Certificate Holder wording
should read:

Jackson National Life Insurance Company,

its successors, assigns, and/or affiliates

as their interests may appear (atima is acceptable)

c/o correspondent/servicer’s address.

Evidence of Insurance: Acceptable evidence of insurance can include any of the
following at closing and renewal:

Property

  —  

Acord 28

  —  

Acord 27 Showing the following Coverages, Limits, Deductibles, and Forms:

  o

Building

  o

Rents

  o

Equipment Breakdown/Boiler & Machinery

  o

Ordinance and Law Coverage A

  o

-/Waiver of Coinsurance

  o

Replacement Cost Valuation

  o

Special/All Risk Cause of Loss

  o

Earthquake, Flood, and Wind (Waiver Required for < 100% Replacement Value) PPM
does not recognize PML as a viable alternative to full replacement value for
Wind

  o

Terrorism

  —  

Proprietary Carrier Forms identifying the prescribed Coverages, Limits,
Deductibles, and Forms

 

  —  

If the policy is a first time issue, we will accept a Binder of Insurance that
lists all required coverages, limits and deductibles, pending issue of the
policy



--------------------------------------------------------------------------------

 

  —  

If either the borrower or a tenant is permitted to “self insure”; a document
acknowledging the intent to self insure must be received annually

Policy Copies or Endorsements: A Copy of the Policy for single entity properties
must be received within 60 days of closing or renewal.

For multiple location polices with more than one lender; PPM will accept copies
of the endorsements or policy provisions naming Jackson as Mortgagee and Loss
Payee. The endorsements must be received within 60 days of closing or renewal.

Liability - Acceptable evidence of insurance can include any of the following at
closing and renewal:

  —  

Acord 25 Showing the Coverages, Limits, Deductibles/SIR, and Forms

  —  

Proprietary Carrier forms referencing the required information

  —  

If either the borrower or a tenant is permitted to “self insure” a document
acknowledging their intent to self insure must be received annually

  —  

A copy of the general liability endorsement or policy provisions naming Jackson
as Additional Insured must be received within 60 days of closing or renewal

Both the Evidence of Property Insurance and Certificate of Liability must
reference the Collateral Property Address(s) and Borrowing Entity.

Notice of Cancellation: All policies and certificates shall contain a provision
requiring the insurance company to endeavor to provide at least 30 days (10 days
for non-payment of premium) written notice cancellation or changes to the policy
to Lender c/o correspondent that affect the Lender’s interest in accordance with
policy provisions or as required by law.

Evidence of Property Insurance wording stating cancellation notice “will be
delivered in accordance with the policy provisions” will also be accepted as
compliant.

Acceptable Carriers: All insurance carriers participating on all layers
evidencing the required coverage must carry an AM Best Financial Strength Rating
(FSR) of A- and a Financial Size Category (FSC) of IX during the entire life of
the loan. Carriers not rated by AM Best must be approved on an individual basis.
Carriers must be licensed to conduct business in the state where the property is
located.

Risk Retention Groups (RRG’s) and Risk Purchasing Groups (RPG’s) will not be
accepted unless approved in writing by PPM. All insured locations on the policy
must have some common ownership to a single Borrower, Sponsor, or Parent.

PROPERTY INSURANCE REQUIREMENTS:

Building and Personal Property / Business Income / Boiler & Machinery/Equipment
Breakdown Coverage: Building and business personal property coverage must be
written on an “All Risk” or “Special Causes of Loss” form (as defined by the
insurance contracts) on a Replacement Cost valuation basis. Coverage is to
include Wind and Hail and Ordinance or Law (If the property has multiple
buildings and is written on a Blanket Basis, the policy must not contain a
Margin Clause; an Occurrence Limit of Liability Endorsement; or any other form
wording designed to dilute or delete the benefit of Blanket Coverage- with the
exception of catastrophic perils (windstorm earthquake, etc.).



--------------------------------------------------------------------------------

 

Boiler and Machinery/Equipment Breakdown coverage is to include property damage,
business income, extra expense and hazardous substance. If the Building and
Boiler and Machinery/Equipment Breakdown coverages are provided by separate
policies, a Joint Loss Agreement Endorsement should be obtained on each policy.

A Seismic Report is required on all properties located in Seismic Zone 3 or 4 as
designated in the 1997 edition of the Uniform Building Code. Earthquake
insurance is required on properties that exceed the tolerance levels established
by the Jackson National Life Insurance Company Seismic Report Guidelines
(usually > 20%). Not applicable.

The building and business personal property coverage limits must be for the full
Replacement Cost of the property unless waived in writing by PPM. This
requirement includes Wind, and when required, Flood. The policy must contain an
- Waiver of Coinsurance Clause. Blanket policies should not contain a Margin
Clause.

Property in Flood Zones A and V and/or all zones in the 100 year flood zone
plain as determined by FEMA must obtain flood coverage through the National
Flood Insurance Program (NFIP). Excess Flood coverage will be required if the
NFIP limits fall below full Replacement Cost of the building.

Business Income Coverage is required for the loss of gross rental income and
other gross income for an amount not less than 12 months rental income or on an
Actual Loss Sustained form of coverage. Coverage must provide a period of
restoration of not less than 12 months. If the tenant insures the building under
a triple net lease and the lease contains a Rent Abatement Clause, the Borrower
must carry Business Income Coverage independently from any coverage the tenant
may provide.

The Borrower may use multiple policies to satisfy the requirements stated above
as long as each carrier used is rated A- IX or better by AM Best and the
insurance program as a whole satisfies all the requirements herein. No gaps of
coverage between policy layers are acceptable.

Vacant Property:

If any buildings are constructed, added, and/or affect any part of the rents, a
Builder’s Risk Insurance Policy is required on a completed value form in an
amount equal to 100% of hard costs. There must be delayed income insurance
covering not less than 12 months anticipated loss of gross income. All builder’s
risk coverage terms and conditions are subject to PPM approval. Once the project
has been completed, the property in its entirety must comply with all the PPM
insurance requirements stated herein.

Acceptable maximum per occurrence Deductibles are the following:

 

Property    $ $ 250,000      

Acceptable maximum per occurrence Deductibles are the following:

Property    $ $ 250,000      

per occurrence for non catastrophic perils per occurrence for non catastrophic
perils

Boiler & Machinery/ $250,000 per occurrence

Equipment Breakdown

Business Income       72 hour (3 day) waiting period



--------------------------------------------------------------------------------

 

Named Windstorm    % of insured value – Negotiable per Loan Basis

Earthquake    % of insured value – Negotiable per Loan Basis

Flood  $5,000 NFIP Policies; Excess Flood – % of insured value – Negotiable per
Loan Basis

LIABILITY INSURANCE REQUIREMENTS:

General Liability: A General Liability Policy must be written on an Occurrence
form. Contractual Liability covering “Insured Contracts” must be included. If
the Borrower sells or serves liquor, the Certificate of Liability Insurance must
evidence Dram Shop or Liquor Liability.

Minimum Acceptable Primary limits:

 

Bodily Injury and Property Damage

    

$1,000,000 per occurrence

    

$2,000,000 in the aggregate

Personal and Advertising Injury

    

$1,000,000 per occurrence and in the aggregate

Acceptable maximum per occurrence Deductibles are the following:

 

General Liability

    

$ 250,000 per occurrence for non cat perils

Professional Liability:  Healthcare Professional Liability with a minimum
$1,000,000 per occurrence limit must be carried by all facilities providing
“Assisted Living, Extended Stay, Rehabilitation, or Medical” services or
treatments for their residents.

Owned/Non-Owned Automobile Liability:  Coverage must be provided when Borrower
has employees and or owned vehicles. Policy to extend to owned, hired, leased
and non-owned vehicles to include, not by way of limitation, employee’s vehicles
while on company business. Required limits:

 

Combined Single Limit:

    

$1,000,000 per occurrence and in the aggregate

or

    

Bodily Injury per person

    

$1,000,000 per occurrence and in the aggregate

Bodily Injury per accident

    

$1,000,000 per occurrence and in the aggregate

Property Damage

    

$1,000,000 per occurrence and in the aggregate

No deductible is acceptable on the owned/non-owned automobile liability policy.

Workers’ Compensation/Employers’ Liability:    Coverage must be provided when
Borrower has employees. Required limits:

 

Workers’ Compensation

    

Statutory limits (State where employees are located/hired)

Employers’ Liability

    

$500,000 each accident

    

$500,000 disease policy limit

    

$500,000 disease each employee

No deductible is acceptable on the employers’ liability policy.

Umbrella/Excess Liability: Properties not in the Hospitality or “Assisted
Living” industries must provide Umbrella and/or Excess Liability coverage
evidencing a limit of not less than $5,000,000 per



--------------------------------------------------------------------------------

occurrence and in the aggregate with a Self-Insured Retention (SIR) not greater
than $10,000 over all required underlying liability policies. PPM reserves the
right to require higher limits from properties where liquor is sold.

Properties in the Hospitality and “Assisted Living” industries must provide
Umbrella and/or Excess Liability coverage evidencing a limit of not less than
$10,000,000 per occurrence and in the aggregate with a Self-Insured Retention
(SIR) not greater than $10,000 over all required underlying liability policies.

Limits provided by the Umbrella/Excess Liability policies must be excess over
all the policy extensions and the required underlying liability coverages and
policies, including Liquor Liability.

Underground and/or Above Ground Fuel Storage Tanks: Properties that have fuel
and/or oil storage tanks are required to carry an insurance policy covering
damage to owned property as well as bodily injury and property damage to third
parties caused by tank overflow and/or leakage or seepage. Coverage is to
include, not by way of limitation, clean up costs. A minimum limit of $1,000,000
is required or limit as required by law which ever is greater.

Terrorism Coverage: PPM reserves the right to require Terrorism (TRIA) Coverage
on any of the coverage listed above for properties with an exposure to loss from
terrorist acts as determined by PPM criteria. No event shall terrorism be
required if the costs exceed 50% of the all risk premium

Mold, Fungus, and Lead Exposures: PPM reserves the right to require coverage for
damage to owned property as well as bodily injury and property damage to third
parties caused by mold and/or fungi and/or other environmental exposures where
engineering and/or environmental reports would indicate an exposure.

The Borrower may use multiple policies to satisfy the Liability requirements
stated above as long as each carrier used is rated A- IX or better by AM Best
and the insurance program as a whole satisfies all the requirements herein. No
gaps of coverage between policy layers are acceptable.

PPM reserves the right to modify any and all of the requirements above in
accordance with standard practices in the lending industry as these standards
may change from time to time.



--------------------------------------------------------------------------------

 

EXHIBIT F

(Repair Items)

[The Repair Item follows this cover page.]



--------------------------------------------------------------------------------

 

Green Concepts International

 

Project No. 10-3000.1

        

    TABLE 1 - IMMEDIATE COSTS

  

October 6, 2010

  

Prepared for

   LOGO [g104112ex10_8pg047.jpg]       Property:           

Royal Ridge V

      Wells Real Estate Funds            

3929 West John Carpenter Freeway

  

Norcross, GA

           

Irving, Texas 75063

     

 

ITEM     QUANTITY      UNITS         UNIT COST            IMMEDIATE COST     
COMMENTS         Restripe parking and directional markings     585.00      EA  
  $5.00       

$2,925

     Faded parking and directional markings were noted in sporadic areas        
    Paint exterior metal     1.00      ea     $2,500.00       

$2,500

     metal bollards, railings and other metal such as enclosure gates will
require painting If required pursuant to the Option Agreement, to provide
additional parking in Option A Tract     $0.00      Spaces     $4,000.00       

$200,000

     45 - 50 spaces can be easily accomodated including turn aisles and some
planters. There is drainage easement and electrical easement along the periphery
of this tract. NOTE: This Repair Item may be inapplicable in the event the
option under the Option Agreement is not exercised.             Concrete
flatwork repair allowance     1      LS     $3,000.00       

$3,000

               Repair ponding areas, poor caulking and flashings at roof     1
     ea     $5,500.00       

$5,500

                   Refasten expansion joint with mechanical pressure bar &
fastenings     121.0      If     $12.00       

$1,450

               Correctly position insulated glass units, vertically &
horizontally     688.0      ea     $10.00       

$68,800

     688 Available sections using manlift to correct all glass areas prior to
wet glazing - this function only             Wet Glaze all glass while trimming
gaskets, tool like original install     19800.0      If     $3.75       

$74,250

     necessary to prevent continued sliding in frames         Selectively
replace sealants and backer rod in panels/door frames     1200.0      If    
$5.75       

$6,900

     Cracked caulking and loss of adhesion areas             Refinish rusted
crawl space doors and frames     2.0      ea     $100.00       

$200

       Remove sedimentation debris from roof top     1.0      EA     $1,500.00
      

$1,500

     This work needs to be done by a qualified roof contractor because of the
fact that we observed plant growth under the roof top units. The roots of the
plant may have penetrated the membrane and as such care should be taken not to
damage the membrane upon removal.            

Pipe insulation on RTU’s

    6.0      LS     $500.00       

$3,000

     Water dripping from sweating under RTU’s has resulted in accumulation of
algae and organic and plant growth under shade areas of RTUs on the roof top.  
     

Clean algae off of RTU’s

    6.0      LS     $500.00       

$3,000

                  

Fire Caulk Conduit Penetrations in Electrical Rooms

    10      LS     $500.00       

$500

     Several rated walls were not fire caulked                      

TOTAL ESTIMATED COST

           

$373,525

    



--------------------------------------------------------------------------------

 

SCHEDULE “A”

Organizational Chart follows this cover page



--------------------------------------------------------------------------------

 

LOGO [g104112ex10_8pg049.jpg]

1437091